

EXHIBIT 10.1


 
ASSET PURCHASE AGREEMENT
 
dated as of June 6, 2007
 
by and among
 
COMTRAK LOGISTICS, INC.,
 
HUB CITY TERMINALS, INC.,
 
INTERDOM PARTNERS,
 
COMMERCIAL CARTAGE, INC.,
 
PRIDE LOGISTICS, L.L.C.
 
and
 
THE OTHER PARTIES SIGNATORY HERETO
 


 



TABLE OF CONTENTS
 
 
ARTICLE I  Definitions 
 
 
1.1
Previously Defined Terms 
 

 
1.2
Definitions 
 

 
1.3
Interpretation 
 

 
ARTICLE II  Purchase and Sale, Purchase Price, Allocation and Other Related
Matters 
 
 
2.1
Purchase and Sale 
 

 
2.2
Purchase Price 
 

 
2.3
Payment of the Purchase Price 
 

 
2.4
Closing Balance Sheet 
 

 
2.5
Purchase Price Settlement 
 

 
2.6
Assumed Liabilities 
 

 
2.7
Retained Liabilities 
 

 
2.8
Accounts Receivable Guarantee and Return 
 

 
2.9
Transfer Taxes 
 

 
2.10
Allocation 
 

 
ARTICLE III  Closing and Closing Date Deliveries 
 
 
3.1
Closing 
 

 
3.2
Closing Deliveries by Sellers 
 

 
3.3
Closing Deliveries by Purchasers 
 

 
3.4
Cooperation 
 

 
ARTICLE IV  Pre-Closing Filings 
 
 
4.1
Government Filings 
 

 
ARTICLE V  Pre-Closing Covenants 
 
 
5.1
Due Diligence Review 
 

 
5.2
Maintenance of Business and Notice of Changes 
 

 
5.3
Pending Closing 
 

 
5.4
Consents 
 

 
5.5
Commercially Reasonable Efforts to Close 
 

 
5.6
Pre-Closing Use of Names 
 

 
5.7
Transfer of Related Business Assets 
 

 
5.8
Retained Entities Reconciliation 
 

 
ARTICLE VI  Financial Statements; Disclosure Schedule
 
 
6.1
Pre-Signing Deliveries 
 

 
ARTICLE VII  Representations and Warranties of Sellers 
 
 
7.1
Due Formation 
 

 
7.2
Authority 
 

 
7.3
No Violations and Consents 
 

 
7.4
Brokers 
 

 
7.5
Required Assets 
 

 
7.6
Related Party Transactions 
 

 
7.7
Title to Purchased Assets 
 

 
7.8
Condition of Assets 
 

 
7.9
Real Property 
 

 
7.10
Litigation and Compliance with Laws 
 

 
7.11
Intellectual Property 
 

 
7.12
Contracts 
 

 
7.13
Financial Statements and Related Matters 
 

 
7.14
Changes Since the Most Recent Year-End Balance Sheet Date 
 

 
7.15
Insurance 
 

 
7.16
Licenses and Permits 
 

 
7.17
Environmental Matters 
 

 
7.18
Employee Benefit Plans 
 

 
7.19
Taxes 
 

 
7.20
Suppliers; Customers; BNSF and NS. 
 

 
7.21
Full Disclosure 
 

 
ARTICLE VIII  Representations and Warranties of Purchasers 
 
 
8.1
Due Incorporation 
 

 
8.2
Authority 
 

 
8.3
No Violations 
 

 
8.4
Brokers 
 

 
ARTICLE IX  Conditions to Closing Applicable to Purchasers 
 
 
9.1
No Termination 
 

 
9.2
Bring-Down of Sellers' Warranties and Covenants 
 

 
9.3
No Material Adverse Change 
 

 
9.4
Pending Actions 
 

 
9.5
Required Contract Consents 
 

 
9.6
Required Governmental Approvals 
 

 
9.7
Required Permits 
 

 
9.8
Due Diligence 
 

 
9.9
Environmental Assessment Report 
 

 
9.10
Retained Earnings 
 

 
9.11
Non-Foreign Person Certification 
 

 
9.12
All Necessary Documents 
 

 
ARTICLE X  Conditions to Closing Applicable to Sellers 
 
 
10.1
No Termination 
 

 
10.2
Bring-Down of Purchasers' Warranties and Covenants 
 

 
10.3
Pending Actions 
 

 
10.4
All Necessary Documents 
 

 
ARTICLE XI  Termination 
 
 
11.1
Termination 
 

 
ARTICLE XII  Indemnification 
 
 
12.1
Indemnification by Sellers 
 

 
12.2
Indemnification by Purchaser 
 

 
12.3
Claim Procedure/Notice of Claim 
 

 
12.4
Survival of Representations, Warranties and Covenants; Determination of Adverse
Consequences 
 

 
12.5
Limitations on Indemnification Obligations 
 

 
12.6
Right of Set-Off 
 

 
ARTICLE XIII  Confidentiality 
 
 
13.1
Confidentiality of Materials 
 

 
13.2
Remedy 
 

 
ARTICLE XIV  Employee Matters 
 
 
14.1
Employees to be Hired by Purchasers 
 

 
14.2
Workers' Compensation, Medical Claims and Retirees 
 

 
ARTICLE XV  Certain Other Agreements 
 
 
15.1
Post-Closing Access to Records 
 

 
15.2
Consents Not Obtained at Closing 
 

 
15.3
Post-Closing Tax Matters 
 

 
15.4
Bulk Sale Waiver and Indemnity 
 

 
15.5
Non-Competition; Non-Solicitation 
 

 
15.6
Use of Sellers' Names 
 

 
15.7
Guarantees 
 

 
ARTICLE XVI  Miscellaneous
 
 
16.1
Cost and Expenses 
 

 
16.2
Entire Agreement 
 

 
16.3
Counterparts 
 

 
16.4
Assignment, Successors and Assigns 
 

 
16.5
Savings Clause 
 

 
16.6
Headings 
 

 
16.7
Risk of Loss 
 

 
16.8
Governing Law 
 

 
16.9
Press Releases and Public Announcements 
 

  16.10 U.S. Dollars   

  16.11 Survival  

  16.12  Notices  

  16.13  SUBMISSION TO JURISDICTION; VENUE  

  16.14  No Third-Party Beneficiary  

  16.15  Disclosures   

  16.16 Enforcement Costs   

  16.17 Sellers' Obligations   

 
 
 
 
 
 
 
 



      
        
      
      
        -  -      
      
        
      
    




Exhibit Index
 
Exhibit
Description
Section Reference
     
A
Earnout Payments
Definitions
B
Illustrative Calculation of Net Working Capital
Definitions
C
Proprietary Interest Protection and Non-Solicitation Agreement
Definitions
D
Restricted Stock Agreement
Definitions
E
[Intentionally Omitted]
 
F
Stockholder Employment and Non-Compete Agreement
Definitions
G
Purchase Price Allocation
2.9
H
Sellers' Bills of Sale
3.2
I
Sellers' Counsel's Opinion
3.2
J
Landlord Consent and Estoppel Certificate
3.2
K
Assumption Agreement
3.3


      
        -  -      
      
        
      
    




Disclosure Schedule Index
 
Section 5.3 -                                 Pending Closing
Section 7.1 -                                 Foreign Qualifications
Section 7.3 -                                 Required Consents and Approvals
Section 7.6 -                                 Related Party Transactions
Section 7.7 -                                 Personal Property
Section 7.8 -                                 Condition of Assets
Section 7.9 -                                  Leased Real Property
Section 7.10(a) -                           Litigation and Compliance with Laws
Section 7.10(c) -                           Labor
Section 7.11 -                                Intellectual Property
Section 7.12 -                                Contracts
Section 7.13(a) -                            Financial Statements
Section 7.13(e) -                            Indebtedness
Section 7.14 -                                Changes Since the Most Recent
Year-End Balance Sheet
Section 7.15 -                                Insurance
Section 7.16 -                                Licenses and Permits
Section 7.17 -                                Environmental Matters
Section 7.18 -                                Employee Benefits
Section 7.20(a) -                           Suppliers
Section 7.20(b) -                           Customers
Section 7.20(c) -                            BNSF and NS
 
Schedule Index
 
Schedule 2.1 -                                Certain Retained Assets
Schedule 2.3 -                                Illustrative Calculation of
Earnout Payments and Catch-Up Payments
Schedule 9.5 -                                Certain Required Consents and
Approvals
Schedule 9.9 -                                Environmental Assessment Reports
Schedule 12.1(f) -                          Certain Indemnified Matters


 

      
        -  -      
      
        
      
    




ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement is made and entered into as of June 6, 2007 (this
"Agreement") by and among COMTRAK LOGISTICS, INC., a Delaware corporation
("Comtrak"), HUB CITY TERMINALS, INC., a Delaware corporation ("Hub City" and,
together with Comtrak, the "Purchasers"), HUB GROUP, INC., a Delaware
corporation ("Parent"), INTERDOM PARTNERS, a general partnership organized under
the laws of Illinois (the "Partnership"), COMMERCIAL CARTAGE, INC., a Nevada
corporation (the "Company"), PRIDE LOGISTICS, L.L.C., an Illinois limited
liability company (the "LLC" and, together with the Partnership and the Company,
"Sellers"), INTERDOM, INC., an Illinois corporation ("Interdom"), MIDAS
INVESTMENTS OF NAPLES, INC., a Florida corporation ("Midas" and, together with
Interdom, the "Partners"), Richard K. Rudie, an individual residing in Palos
Heights, Illinois ("Rudie"), and Dennis Calvanese, an individual residing in Oak
Brook, Illinois ("Calvanese" and, together with Rudie, the "Principal
Stockholders"), Steven Kranz, an individual residing in Mooresville, North
Carolina ("Kranz" and, collectively with the Principal Stockholders, the
"Stockholders"), MAUNEY CONSULTANTS, LTD., an Illinois corporation ("Mauney
Consultants"), and BOGFID, INC., an Illinois corporation ("BOGFID" and, together
with Mauney Consultants, the "Members").
 
RECITALS:
 
A.           Each of the Company and the LLC engages in, and arranges for, the
transportation of goods in interstate and intrastate commerce as a common
carrier, contract carrier and broker pursuant to permits issued by various
federal and state authorities (respectively, the "Company's Business" and the
"LLC's Business") and the Partnership engages in the provision of intermodal
services to the shipping industry (the "Partnership's Business" and, together
with the Company's Business and the LLC's Business, the "Business").
 
B.           Sellers desire to sell the Business and substantially all of their
assets and properties and Purchasers desire to acquire the Business and
substantially all of the assets and properties of Sellers, on the terms and
subject to the conditions hereinafter set forth.
 
C.           The Partners own, beneficially and of record, all of the
outstanding partnership interests of the Partnership; Rudie owns, beneficially
and of record, 96.7% of the outstanding capital stock of Interdom; and Calvanese
owns, beneficially and of record, all of the outstanding capital stock of Midas.
 
D.           Collectively, the Stockholders own, beneficially and of record, all
of the outstanding capital stock of the Company; and the Principal Stockholders
together own, beneficially and of record, 98% of the outstanding capital stock
of the Company.
 
E.           Collectively, the Members own, beneficially and of record, all of
the outstanding membership interests of the LLC; W. Lee Mauney, an individual
residing in New Lenox, Illinois ("Mauney") owns, beneficially and of record, all
of the outstanding capital stock of Mauney Consultants; and collectively, Rudie,
Kranz, J. Michael O'Brien, an individual residing in Holmdel, New Jersey, Chris
Elder, an individual residing in Hinsdale, Illinois, Steve Novak, an individual
residing in Batavia, Illinois, Mary Jane Agnew, an individual residing in Los
Alamitos, California, and Bob Shirey, an individual residing in Chicago,
Illinois, own, beneficially and of record, all of the outstanding capital stock
of BOGFID.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
Definitions
 
1.1  Previously Defined Terms.  Each term defined in the first paragraph or
Recitals shall have the meaning set forth above whenever used herein, unless
otherwise expressly provided or unless the context clearly requires otherwise.
 
1.2  Definitions.  Whenever used herein, the following terms shall have the
meanings set forth below unless otherwise expressly provided or unless the
context clearly requires otherwise:
 
"Accounts Receivable" means the Company Accounts Receivable, the Partnership
Accounts Receivable and the LLC Accounts Receivable.
 
"Adjustment Report" - As defined in Section 2.4(b).
 
"Adverse Consequences" means all allegations, charges, complaints, actions,
suits, proceedings, hearings, investigations, claims, demands, Orders, damages,
dues, penalties, fines, costs, amounts paid in settlement, Liabilities, Taxes,
interest, Liens, losses, expenses and fees, including all reasonable accounting
and attorneys' fees and court costs, costs of expert witnesses and other
expenses of litigation.
 
"Affiliate" means a Person which, directly or indirectly, is controlled by,
controls, or is under common control with, another Person.  As used in the
preceding sentence, "control" shall mean and include, but not necessarily be
limited to, (i) the ownership of more than 50% of the voting securities or other
voting interest of any Person, or (ii) the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.  With respect to any individual, the immediate family members thereof
shall be deemed Affiliates of such individual.
 
"Alternative Proposal" - As defined in Section 5.3(s).
 
"Assumed Liabilities" means the Company Assumed Liabilities, the Partnership
Assumed Liabilities and the LLC Assumed Liabilities.
 
"Assumed Taxes" means (i) real and personal property Taxes related to the
Purchased Assets to the extent that such Taxes are not yet due and payable on or
before the Closing Date and have been reserved for as a Current Liability on the
Final Closing Balance Sheet; and (ii) withholdings, payroll, employment, social
security or similar Taxes related to the Transferred Employees to the extent
such Taxes are not yet due and payable on or before the Closing Date and have
been reserved for as a Current Liability on the Final Closing Balance Sheet.
 
"Base Purchase Price" means $24,467,168.
 
"Benefit Plans" - As defined in Section 7.18(b).
 
"BOGFID" - As defined in the introductory paragraph to this Agreement.
 
"Business"  - As defined in the Recitals.
 
"Business Day" means any day other than a Saturday or Sunday or other day on
which banks in Chicago, Illinois are authorized or required to be closed.
 
"Business EBITDA" means, for any Earnout Period, the combined income of the
Business before interest, income taxes, depreciation and amortization for such
Earnout Period, calculated in accordance with GAAP and based on the same
accounting principles and procedures applied in the preparation of Sellers' Most
Recent Year-End Financial Statements.  The parties hereto acknowledge and agree
that (a) Business EBITDA shall not include any gain or loss on the sale of
equipment or investments and (b) Business EBITDA shall not include any income or
gain attributed to the write-off of accounts payable.
 
"Business EBITDA Shortfall" - As defined in Section 2.3(c)(ii).
 
"Calvanese" - As defined in the introductory paragraph to this Agreement.
 
"Cap" - As defined in Section 12.5(b).
 
"Cash" means the Company Cash and the Partnership Cash.
 
"Cash Purchase Price" - As defined in Section 2.2(a).
 
"Catch-Up Payment" - As defined in Section 2.3(c)(iii).
 
"CERCLA" - As defined in clause (i) of the definition of Hazardous Material.
 
"Claim Notice" - As defined in Section 12.3(a).
 
"Claimed Amount" - As defined in Section 12.3(a).
 
"Closing" - As defined in Section 3.1.
 
"Closing Accounts Receivable" means all Accounts Receivable outstanding as of
the Closing Date.
 
"Closing Date" - As defined in Section 3.1.
 
"COBRA" means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B.
 
"Code" means the Internal Revenue Code of 1986, as amended and the rules and
regulations promulgated thereunder.
 
"Company" - As defined in the introductory paragraph to this Agreement.
 
"Company Accounts Receivable" - As defined in clause (ii) of the definition of
Company Purchased Assets.
 
"Company Assumed Liabilities" - As defined in Section 2.6(a).
 
"Company Cash" - As defined in clause (i) of the definition of Company Purchased
Assets.
 
"Company Prepaids" - As defined in clause (iii) of the definition of Company
Purchased Assets.
 
"Company Purchased Assets" means the Company's Business and, except for the
Company Retained Assets, all assets, rights and properties owned by the Company
on the Closing Date, whether or not carried and reflected on the books of the
Company, including the following:
 
(i)  All cash and cash equivalents and marketable securities of the Company
(collectively, "Company Cash");
 
(ii)  All accounts, notes, contract and other receivables of the Company
(collectively, "Company Accounts Receivable");
 
(iii)  All deposits and advances, prepaid expenses and other prepaid items of
the Company, to the extent the foregoing are transferable to Comtrak and the
full amount thereof is realizable by Comtrak after the Closing, but not
including any prepaid insurance, taxes and licenses (collectively, "Company
Prepaids");
 
(iv)  All tangible assets, including vehicles and other transportation
equipment, machinery, equipment, tools, spare parts, operating supplies,
furniture and office equipment, fixtures, leasehold improvements, telephone
systems, telecopiers, photocopiers and computer hardware of the Company,
including all tangible assets listed in Section 7.7 of the Disclosure Schedule;
 
(v)  All of the Company's right, title and interest in and to the Leased Real
Property;
 
(vi)  All of the Company's right, title and interest in, to or under (A) the
Contracts described in Section 7.12 of the Disclosure Schedule, (B) any
executory Contracts of the Company which relate to the Company's Business and
are not required to be listed in the Disclosure Schedule pursuant to Section
7.12 of this Agreement; and (C) any executory Contracts entered into by the
Company relating to the Company's Business after the date hereof in the Ordinary
Course and in compliance with the terms and provisions of this Agreement;
 
(vii)  All of the Company's right, title and interest in and to the following
intellectual property: the name "Commercial Cartage" and all derivatives
thereof; trade names, trademarks, trademark registrations, trademark
applications, service marks, service mark registrations, service mark
applications; copyrights, copyright registrations, copyright applications;
patent rights (including issued patents, applications, divisions, continuations
and continuations-in-part, reissues, patents of addition, utility models and
inventors' certificates); domain names; licenses with respect to any of the
foregoing; trade secrets, proprietary manufacturing information and know-how;
computer software, inventions, inventors' notes, drawings and designs; customer
and vendor lists and the goodwill associated with any of the foregoing,
including any of the foregoing described in the Disclosure Schedule;
 
(viii)  All permits and licenses of the Company to the extent transferable or
assignable to Comtrak;
 
(ix)  All of the Company's right, title and interest in choses in action, claims
and causes of action or rights of recovery or set-off of every kind and
character, including under warranties, guarantees and indemnitees;
 
(x)  All of the Company's files, papers, documents and records, including
credit, sales and accounting records, price sheets, catalogues and sales
literature, books, processes, advertising material, stationery, office supplies,
forms, catalogues, manuals, correspondence, logs, employment records and any
other information reduced to writing;
 
(xi)  A copy of the Company's general ledgers and books of original entry;
 
(XII)  All other assets of the Company relating to the Company's Business
wherever located; and
 
(xiii)  The Company's Business as a going concern.
 
"Company Retained Assets" means the following:
 
(i)  the Company's corporate seal, minute books and stock record books, the
general ledgers and books of original entry, all tax returns and other tax
records, reports, data, files and documents;
 
(ii)  all Company Accounts Receivable that are owed to it by the Partnership or
the LLC, any other Affiliate of any Seller (including any Stockholder, Partner
or Member) or any Retained Entity;
 
(iii)  all of the Company's right, title and interest in choses of action,
claims and causes of action or rights of recovery or set-off of every kind and
character, including under warranties, guarantees and indemnitees, but only to
the extent related solely to another Company Retained Asset or a Company
Retained Liability (and not related to any Company Purchased Asset or Company
Assumed Liability);
 
(iv)  the Company's rights under this Agreement;
 
(v)  all of the Company's right, title and interest in any insurance policies,
including those identified in Section 7.15 of the Disclosure Schedule, together
with the right to make claims thereunder and to seek refunds of premiums paid on
account thereof; and
 
(vi)  all of the Company's right, title and interest in, to and under the assets
identified on Schedule 2.1.
 
"Company Retained Liabilities" - As defined in Section 2.7(a).
 
"Company's Business" - As defined in the Recitals.
 
"Company's Unaudited Financial Statements" - As defined in Section 6.1(b).
 
"Comtrak" - As defined in the introductory paragraph to this Agreement.
 
"Contract" means, with respect to any Person, any contract, agreement, deed,
mortgage, lease, license, commitment, arrangement or undertaking, written or
oral, or other document or instrument to which or by which such Person is a
party or otherwise subject or bound or to which or by which any asset, property
or right of such Person is subject or bound.
 
"Controlling Party" - As defined in Section 12.3(d).
 
"Current Assets" means Sellers' combined Cash, Accounts Receivable and Prepaids;
provided, that Current Assets does not include interest receivable, "due from
Impact Transload", "due from Commercial Cartage", "investment in Intermodal MGMT
Systems", "investment in IT & ITR", "loan to Regal Transportation", "due from
Impact Transportation", "prepaid insurance", "insurance deposits" and "Computer
Equipment" (as referenced in the Financial Statements) or any other Retained
Assets.
 
"Current Liabilities" means those combined liabilities of Sellers that
constitute trade and other normal operating payables and accrued expenses
incurred in the Ordinary Course; provided, that Current Liabilities does not
include any claims payable, "line of credit" or "due to Interdom" (as referenced
in the Financial Statements) or other Retained Liabilities.
 
"Disclosure Schedule" means the letter dated even date herewith delivered to
Purchasers by Sellers pursuant to Section 6.1(d) simultaneously with the
execution and delivery of this Agreement.
 
"Disposition Period" - As defined in Section 15.5(e).
 
"Earnout Payment" - As defined in Section 2.3(c)(i).
 
"Earnout Payment Penalty" - As defined in Section 2.3(c)(ii).
 
"Earnout Period" - As defined in Section 2.3(c)(i).
 
"Environmental Claim" means any and all Adverse Consequences (including
expenditures for investigation and remediation) incurred by reason of the
presence, Release, threatened Release, handling or transportation of Hazardous
Materials or otherwise related to a violation or alleged violation of
Environmental Laws.
 
"Environmental Laws" means any and all Laws, permits, approvals, authorizations,
Orders and other requirements having the force and effect of law, whether local,
state, territorial or national, at any time in force or effect relating to:  (i)
emissions, discharges, spills, releases or threatened releases of Hazardous
Materials; (ii) the use, treatment, storage, disposal, handling, manufacturing,
transportation or shipment of Hazardous Materials; (iii) the regulation of
storage tanks; or (iv) otherwise relating to pollution or the protection of
human health, safety or the environment, including the following statutes as now
written and amended, and as amended hereafter, including any and all regulations
promulgated thereunder and any and all state and local counterparts:  CERCLA,
the Federal Water Pollution Control Act, 33 U.S.C. §1251 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Toxic Substances Control Act, 15 U.S.C. §2601
et seq., the Solid Waste Disposal Act, 42 U.S.C. §6901 et seq., the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §11001 et seq., and
the Safe Drinking Water Act, 42 U.S.C. §300f et seq.
 
"ERISA" means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
 
"ERISA Affiliate" means, with respect to any Person, each corporation, trade or
business that is, along with such Person, part of the controlled group of
corporations, trades or businesses under common control within the meaning of
sections 414(b), (c), (m) or (o) of the Code.
 
"Estimated Net Working Capital" - As defined in Section 2.3(a).
 
"Estimated Retained Earnings" - As defined in Section 2.3(a).
 
"Estimated Retained Earnings Adjustment Amount" means an amount equal to (i) the
amount of the Estimated Retained Earnings, minus (ii) the amount by which the
Estimated Net Working Capital is less than the Estimated Retained Earnings.
 
"Excess Business EBITDA" - As defined in Section 2.3(c)(iii).
 
"Final Closing Balance Sheet" - As defined in Section 2.4(d).
 
"Final Closing Statements" - As defined in Section 2.4(a).
 
"Final Net Working Capital" means the Net Working Capital as reflected on the
Final Closing Balance Sheet.
 
"Final Net Working Capital Calculation" - As defined in Section 2.4(a).
 
"Final Retained Earnings" means the Retained Earnings as reflected on the Final
Closing Balance Sheet.
 
"Final Retained Earnings Adjustment Amount" means an amount equal to (i) the
amount of the Final Retained Earnings, minus (ii) the amount by which the Final
Net Working Capital is less than the Final Retained Earnings.
 
"Final Retained Earnings Calculation" - As defined in Section 2.4(a).
 
"Final Statement of Earnings" - As defined in Section 2.4(a).
 
"Financial Statements" means the Partnership's Financial Statements, the
Company's Unaudited Financial Statements, the LLC's Unaudited Financial
Statements and the Interim Financial Statements.
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time.
 
"Governmental Authority" means the government of the United States or any
foreign country or any state or political subdivision thereof and any entity,
body or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including
quasi-governmental entities established to perform such functions.
 
"Hazardous Material" means (i) all substances, wastes, pollutants, contaminants
and materials (collectively, "Substances") regulated, or defined or designated
as hazardous, extremely or imminently hazardous, dangerous or toxic, under the
following federal statutes and their state counterparts, as well as these
statutes' implementing regulations:  the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. ("CERCLA") the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S. C. Section 136 et
seq; the Atomic Energy Act, 42 U.S.C. Section 22011 et seq; and the Hazardous
Materials Transportation Act, 42 U.S.C. Section 1801 et seq; (ii) all Substances
with respect to which any Governmental Authority otherwise requires
environmental investigation, monitoring, reporting, or remediation; (iii)
petroleum and petroleum products and by products including crude oil and any
fractions thereof; (iv) natural gas, synthetic gas, and any mixtures thereof;
and (v) radon, radioactive substances, asbestos, urea formaldehyde, and
polychlorinated biphenyls ("PCBs").
 
"Hub City" - As defined in the introductory paragraph to this Agreement.
 
"Indebtedness" shall mean (a) all indebtedness for borrowed money or for the
deferred purchase price of property or services (including reimbursement and all
other obligations with respect to surety bonds, letters of credit and bankers'
acceptances, whether or not matured), including the current portion of such
indebtedness, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations and (d) all guarantees of
any of the items set forth in clauses (a) - (c) above.
 
"Indemnified Party" - As defined in Section 12.3(a).
 
"Indemnifying Party" - As defined in Section 12.3(a).
 
"Independent Auditors" - As defined in Section 2.4(c).
 
"Information" - As defined in Section 13.1.
 
"Interdom" - As defined in the introductory paragraph to this Agreement.
 
"Interdom Related Entities" - As defined in Section 5.7.
 
"Interim Balance Sheet" means, for each Seller, such Seller's balance sheet
included in the Interim Financial Statements.
 
"Interim Balance Sheet Date" means March 31, 2007.
 
"Interim Financial Statements" - As defined in Section 6.1(c).
 
"IRS" means the Internal Revenue Service.
 
"Kranz" - As defined in the introductory paragraph to this Agreement.
 
"Law" means any law, statute, code, regulation, ordinance, rule, Order, or
governmental requirement enacted, promulgated, entered into, agreed, imposed or
enforced by any Governmental Authority.
 
"Lease" - As defined in Section 7.9(b).
 
"Leased Real Property" - As defined in Section 7.9(b).
 
"Liabilities" means any obligation or liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated and whether due or to become
due), including any liability for Taxes.
 
"Lien" means any mortgage, lien, charge, restriction, pledge, security interest,
option, lease or sublease, claim, right of any third party, easement,
encroachment or encumbrance or other charges or rights of others of any kind or
nature.
 
"LLC" - As defined in the introductory paragraph to this Agreement.
 
"LLC Accounts Receivable" - As defined in clause (ii) of the definition of LLC
Purchased Assets.
 
"LLC Assumed Liabilities" - As defined in Section 2.6(c).
 
"LLC Cash" - As defined in clause (i) of the definition of LLC Purchased Assets.
 
"LLC Prepaids" - As defined in clause (iii) of the definition of LLC Purchased
Assets.
 
"LLC Purchased Assets" means the LLC's Business and, except for the LLC Retained
Assets, all assets, rights and properties owned by the LLC on the Closing Date,
whether or not carried and reflected on the books of the LLC, including the
following:
 
(i)  All cash and cash equivalents and marketable securities of the LLC
(collectively, "LLC Cash");
 
(ii)  All accounts, notes, contract and other receivables of the LLC
(collectively, "LLC Accounts Receivable");
 
(iii)  All deposits and advances, prepaid expenses and other prepaid items of
the LLC, to the extent the foregoing are transferable to Comtrak and the full
amount thereof is realizable by Comtrak after the Closing, but not including any
prepaid insurance, taxes and licenses (collectively, "LLC Prepaids");
 
(iv)  All tangible assets, including vehicles and other transportation
equipment, machinery, equipment, tools, spare parts, operating supplies,
furniture and office equipment, fixtures, leasehold improvements, telephone
systems, telecopiers, photocopiers and computer hardware of the LLC, including
all tangible assets listed in Section 7.7 of the Disclosure Schedule;
 
(v)  All of the LLC's right, title and interest in and to the Leased Real
Property;
 
(vi)  All of the LLC's right, title and interest in, to or under (A) the
Contracts described in Section 7.12 of the Disclosure Schedule, (B) any
executory Contracts of the LLC which relate to the LLC's Business and are not
required to be listed in the Disclosure Schedule pursuant to Section 7.12 of
this Agreement; and (C) any executory Contracts entered into by the LLC relating
to the LLC's Business after the date hereof in the Ordinary Course and in
compliance with the terms and provisions of this Agreement;
 
(vii)  All of the LLC's right, title and interest in and to the following
intellectual property: the name "Pride Logistics" and all derivatives thereof;
trade names, trademarks, trademark registrations, trademark applications,
service marks, service mark registrations, service mark applications;
copyrights, copyright registrations, copyright applications; patent rights
(including issued patents, applications, divisions, continuations and
continuations-in-part, reissues, patents of addition, utility models and
inventors' certificates); domain names; licenses with respect to any of the
foregoing; trade secrets, proprietary manufacturing information and know-how;
computer software, inventions, inventors' notes, drawings and designs; customer
and vendor lists and the goodwill associated with any of the foregoing,
including any of the foregoing described in the Disclosure Schedule;
 
(viii)  All permits and licenses of the LLC to the extent transferable or
assignable to Comtrak;
 
(ix)  All of the LLC's right, title and interest in choses in action, claims and
causes of action or rights of recovery or set-off of every kind and character,
including under warranties, guarantees and indemnitees;
 
(x)  All of the LLC's files, papers, documents and records, including credit,
sales and accounting records, price sheets, catalogues and sales literature,
books, processes, advertising material, stationery, office supplies, forms,
catalogues, manuals, correspondence, logs, employment records and any other
information reduced to writing;
 
(xi)  A copy of the LLC's general ledgers and books of original entry;
 
(XII)  All other assets of the LLC relating to the LLC's Business wherever
located; and
 
(xiii)  The LLC's Business as a going concern.
 
"LLC Retained Assets" means the following:
 
(i)  the LLC's record books, the general ledgers and books of original entry,
all tax returns and other tax records, reports, data, files and documents;
 
(ii)  all LLC Accounts Receivable that are owed to it by the Company or the
Partnership, any other Affiliate of any Seller (including any Stockholder,
Partner or Member) or any Retained Entity;
 
(iii)  all of the LLC's right, title and interest in choses of action, claims
and causes of action or rights of recovery or set-off of every kind and
character, including under warranties, guarantees and indemnitees, but only to
the extent related solely to another LLC Retained Asset or a LLC Retained
Liability (and not related to any LLC Purchased Asset or LLC Assumed Liability);
 
(iv)  the LLC's rights under this Agreement;
 
(v)  all of the LLC's right, title and interest in any insurance policies,
including those identified in Section 7.15 of the Disclosure Schedule, together
with the right to make claims thereunder and to seek refunds of premiums paid on
account thereof; and
 
(vi)  all of the LLC's right, title and interest in, to and under the assets
identified on Schedule 2.1.
 
"LLC Retained Liabilities" - As defined in Section 2.7(c).
 
"LLC's Business" - As defined in the Recitals.
 
"LLC's Unaudited Financial Statements" - As defined in Section 6.1(c).
 
"Material Adverse Change" means a change that is, or could reasonably be
expected to be, materially adverse to (a) the results of operations, financial
condition, business, prospects, rights, properties, assets or liabilities of
Sellers, (b) Sellers' relations with their management, employees, drivers,
creditors, suppliers, customers, regulators, insurers or others having business
relationships with Sellers, or (c) the ability of any Seller to consummate the
transactions contemplated hereby or perform its obligations hereunder; provided,
that none of the following shall be deemed to constitute, and none of the
following shall be taken into account in determining whether there has been, a
Material Adverse Change: (i) any adverse change or development relating to the
United States financial, banking or securities markets or (ii) national or
international political or social conditions.
 
"Mauney" - As defined in the Recitals.
 
"Mauney Consultants" - As defined in the introductory paragraph to this
Agreement.
 
"Maximum Aggregate Earnout Payments" - As defined in Section 2.3(c).
 
"Maximum Annual Earnout Payment" means, for either Earnout Period, an amount
equal to fifty percent (50%) of the Maximum Aggregate Earnout Payments, subject
to the provisions of Section 2.3(c)(iii) regarding the "Catch-Up Payment".
 
"Members" - As defined in the introductory paragraph to this Agreement.
 
"Midas" - As defined in the introductory paragraph to this Agreement.
 
"Most Recent Year-End Balance Sheet" means, for the Partnership, the
Partnership's special purpose balance sheet as of December 31, 2006, for the
Company, the Company's unaudited balance sheet as of December 31, 2006, and, for
the LLC, the LLC's unaudited balance sheet as of December 31, 2006.
 
"Most Recent Year-End Balance Sheet Date" means December 31, 2006.
 
"Most Recent Year-End Financial Statements" means, for each Seller, such
Seller's financial statements as of, and for the year ended, December 31, 2006.
 
"Multiemployer Plan" - As defined in Section 7.18(a)(i).
 
"Net Working Capital" means the Current Assets minus the Current Liabilities,
which shall be calculated in accordance with the accounting principles and
methodology set forth in Exhibit B.
 
"Non-controlling Party" - As defined in Section 12.3(d).
 
"NS" - As defined in Section 7.20(c).
 
"Objection Notice" - As defined in Section 12.3(b).
 
"Order" means any decree, order, judgment, writ, award, injunction, stipulation
or consent of or by, or settlement agreement with, a Governmental Authority.
 
"Ordinary Course" means the ordinary course of business of Sellers, consistent
with past practice and custom.
 
"Parent" means Hub Group, Inc., a Delaware corporation.
 
"Partners" - As defined in the introductory paragraph to this Agreement.
 
"Partnership" - As defined in the introductory paragraph to this Agreement.
 
"Partnership Accounts Receivable" - As defined in clause (ii) of the definition
of Partnership Purchased Assets.
 
"Partnership Assumed Liabilities" - As defined in Section 2.6(b).
 
"Partnership Cash" - As defined in clause (i) of the definition of Partnership
Purchased Assets.
 
"Partnership Prepaids" - As defined in clause (iii) of the definition of
Partnership Purchased Assets.
 
"Partnership Purchased Assets" means the Partnership's Business and, except for
the Partnership Retained Assets, all assets, rights and properties owned by the
Partnership on the Closing Date, whether or not carried and reflected on the
books of the Partnership, including the following:
 
(i)  All cash and cash equivalents and marketable securities of the Partnership
(collectively, "Partnership Cash");
 
(ii)  All accounts, notes, contract or other receivables of the Partnership
(collectively, "Partnership Accounts Receivable");
 
(iii)  All deposits and advances, prepaid expenses and other prepaid items of
the Partnership, to the extent the foregoing are transferable to Hub City and
the full amount thereof is realizable by Hub City after the Closing, but not
including any prepaid insurance, taxes and licenses (collectively, "Partnership
Prepaids");
 
(iv)  All tangible assets, including vehicles and other transportation
equipment, machinery, equipment, tools, spare parts, operating supplies,
furniture and office equipment, fixtures, leasehold improvements, telephone
systems, telecopiers, photocopiers and computer hardware, of the Partnership,
including all tangible assets listed in Section 7.7 of the Disclosure Schedule;
 
(v)  All of the Partnership's right, title and interest in and to the Leased
Real Property;
 
(vi)  All of the Partnership's right, title and interest in, to or under (A) the
Contracts described in Section 7.12 of the Disclosure Schedule; (B) any
executory Contracts of the Partnership which relate to the Partnership's
Business and are not required to be listed in the Disclosure Schedule pursuant
to Section 7.12 of this Agreement; and (C) any executory Contracts entered into
by the Partnership relating to the Partnership's Business after the date hereof
in the Ordinary Course and in compliance with the terms and provisions of this
Agreement;
 
(vii)  All of the Partnership's right, title and interest in and to the
following intellectual property: the name "Interdom" and all derivatives thereof
(including "Interdom Partners"); trade names, trademarks, trademark
registrations, trademark applications, service marks, service mark
registrations, service mark applications; copyrights, copyright registrations,
copyright applications; patent rights (including issued patents, applications,
divisions, continuations and continuations-in-part, reissues, patents of
addition, utility models and inventors' certificates); domain names; licenses
with respect to any of the foregoing; trade secrets, proprietary manufacturing
information and know-how; computer software, inventions, inventors' notes,
drawings and designs; customer and vendor lists and the goodwill associated with
any of the foregoing, including any of the foregoing described in the Disclosure
Schedule;
 
(viii)  All permits and licenses of the Partnership to the extent transferable
or assignable to Hub City;
 
(ix)  All of the Partnership's right, title and interest in choses in action,
claims and causes of action or rights of recovery or set-off of every kind and
character, including under warranties, guarantees and indemnitees;
 
(x)  All of the Partnership's files, papers, documents and records, including
credit, sales and accounting records, price sheets, catalogues and sales
literature, books, processes, advertising material, stationery, office supplies,
forms, catalogues, manuals, correspondence, logs, employment records and any
other information reduced to writing;
 
(xi)  A copy of the Partnership's general ledgers and books of original entry;
 
(XII)  All other assets of the Partnership relating to the Partnership's
Business wherever located; and
 
(xiii)  The Partnership's Business as a going concern.
 
"Partnership Retained Assets" means the following:
 
(i)  the Partnership's record books, the general ledgers and books of original
entry, all tax returns and other tax records, reports, data, files and
documents;
 
(ii)  all Partnership Accounts Receivables that are owed to it by the Company or
the LLC, any other Affiliate of any Seller (including any Stockholder, Partner
or Member) or any Retained Entity;
 
(iii)  all of the Partnership's right, title and interest in choses of action,
claims and causes of action or rights of recovery or set-off of every kind and
character, including under warranties, guarantees and indemnitees, but only to
the extent related solely to another Partnership Retained Asset or a Partnership
Retained Liability (and not related to any Partnership Purchased Asset or
Partnership Assumed Liability);
 
(iv)  the Partnership's rights under this Agreement;
 
(v)  all of the Partnership's right, title and interest in any insurance
policies, including those identified in Section 7.15 of the Disclosure Schedule,
together with the right to make claims thereunder and to seek refunds of
premiums paid on account thereof;
 
(vi)  all of the membership interests of each Retained Entity;
 
(vii)  all of the Partnership's right, title and interest in, to and under the
assets identified on Schedule 2.1; and
 
(viii)  all of the Partnership's right, title and interest in its sublease from
National Distribution Agency, Inc. of premises located at 211 West Cutting
Boulevard, Richmond, California.
 
"Partnership Retained Liabilities" - As defined in Section 2.7(b).
 
"Partnership's Audited Financial Statements" - As defined in Section 6.1(a).
 
"Partnership's Financial Statements" - As defined in Section 6.1(a).
 
"Partnership's Special Purpose Financial Statements" - As defined in Section
6.1(a).
 
"Partnership's Business" - As defined in the Recitals.
 
"Past Due Rate" means an interest rate equal to five percent (5%) per annum.
 
"PCBs" - As defined in clause (v) of the definition of Hazardous Material.
 
"Permits" - As defined in Section 7.16.
 
"Permitted Liens" means (a) liens for Taxes not yet due and payable, (b)
landlord and lessor liens existing under the terms and conditions of leases of
real or personal property, but not any such lien that has arisen or exists as a
result of a default or breach by any Seller of any obligation thereunder or the
failure of any condition thereunder to be satisfied and (c) liens on Retained
Assets.
 
"Person" means any natural person, corporation, partnership, limited liability
company, joint venture, trust, association or unincorporated entity of any kind.
 
"Prepaids" means the Company Prepaids, the Partnership Prepaids and the LLC
Prepaids.
 
"Principal Stockholders" - As defined in the introductory paragraph to this
Agreement.
 
"Proprietary Interest Protection and Non-Solicitation Agreements" means the
Proprietary Interest Protection and Non-Solicitation Agreements substantially in
the form of Exhibit C, to be entered into on the Closing Date between Parent and
each of the Restricted Stock Grantees.
 
"Purchase Price" - As defined in Section 2.2.
 
"Purchased Assets" means the Company Purchased Assets, the Partnership Purchased
Assets and the LLC Purchased Assets.
 
"Purchaser Indemnitees" - As defined in Section 12.1.
 
"Purchasers" - As defined in the introductory paragraph to this Agreement.
 
"Purchasers' ISO Business" - As defined in Section 15.8.
 
"Purchasers' Projected 2007 ISO Business" means an amount equal to the product
of (i) the number of ISO shipments made by Purchasers' ISO Business during the
six-month period ending June 30, 2007 multiplied by (ii) two (2).
 
"Related Business Assets" - As defined in Section 5.7.
 
"Release" means releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping.
 
"Response" - As defined in Section 12.3(b).
 
"Restricted Stock Agreements" means the Terms of Restricted Stock Award under
Hub Group, Inc. 2002 Long-Term Incentive Plan in the form of Exhibit D, to be
executed by Parent in favor of each of the Restricted Stock Grantees, pursuant
to which Parent shall grant to the Restricted Stock Grantees on the Closing Date
restricted shares of Parent's Class A Common Stock having an aggregate value
equal to $1.0 million, in such proportion as may be mutually agreed prior to the
Closing by Rudie and Parent, which shares shall vest ratably over the five years
following the Closing Date, subject to the terms and conditions of the
Restricted Stock Agreements.  The number of shares to be granted on the Closing
Date will be determined based on the closing market price of such shares on the
Business Day immediately preceding the Closing Date.
 
"Restricted Stock Grantees" means those employees of the Sellers that are
mutually agreed by Rudie and Parent for the receipt of shares of Parent's
restricted stock at the Closing.
 
"Retained Assets" means the Company Retained Assets, the Partnership Retained
Assets and the LLC Retained Assets.
 
"Retained Business" means the business of the Retained Entities.
 
"Retained Earnings" means (i) for the Company, the "retained earnings" set forth
on the Company's balance sheet, (ii) for the Partnership, an amount equal to the
"current earnings," "capital - Midas" and "capital Interdom Inc." on the
Partnership's balance sheet, and (iii) for the LLC, the "retained earnings" set
forth on the LLC's balance sheet; provided, that in no event shall Retained
Earnings include any revenues, gains, losses, costs or expenses of any Retained
Business.
 
"Retained Entities" means Impact Transportation, LLC, a California limited
liability company, Impact Transload & Rail, LLC, a California limited liability
company, and Intermodal Management System, LLC, a New Jersey limited liability
company; and "Retained Entity" means any one of such entities.
 
"Retained Liabilities" means the Company Retained Liabilities, the Partnership
Retained Liabilities and the LLC Retained Liabilities.
 
"Rudie" - As defined in the introductory paragraph to this Agreement.
 
"Seller Bills of Sale" - As defined in Section 3.2(a).
 
"Seller Indemnitees" - As defined in Section 12.2.
 
"Sellers" - As defined in the introductory paragraph to this Agreement.
 
"Sellers' 401(k) Plans" - As defined in Section 14.1(c).
 
"Sellers' Knowledge" means the actual knowledge of Rudie, Calvanese, Kranz,
Chris Elder, Mauney and each Restricted Stock Grantee in each case, after due
inquiry and reasonable investigation.
 
"Sellers' Percentage Interest" means (a) with respect to payments attributed to
the Base Purchase Price, for the Partnership, 93.57%, for the Company, 5.35%,
and for the LLC, 1.08%, and (b) with respect to payments attributed to the
Estimated Retained Earnings Adjustment Amount or the Final Retained Earnings
Adjustment Amount, each Seller’s proportionate contribution of Retained Earnings
(whether positive or negative) to such amount.
 
"Set-Off Notice" - As defined in Section 12.6.
 
"Settlement Date" - As defined in Section 2.4(d).
 
"Stockholder Employment and Non-Compete Agreement" means the Employment and
Non-Compete Agreement, substantially in the form of Exhibit F, to be entered
into on the Closing Date by Rudie and Hub City.
 
"Stockholders" - As defined in the introductory paragraph to this Agreement.
 
"Substances" - As defined in clause (i) of the definition of Hazardous Material.
 
"Target Business EBITDA" means, for an Earnout Period, the "Target Business
EBITDA" indicated on Exhibit A for such Earnout Period; provided, however, that
in the event Parent fails to combine at least fifty percent (50%) of Purchasers'
Projected 2007 ISO Business with the Partnership's Business in calendar year
2008, the Target Business EBITDA for 2008 will be reduced by an amount equal to
the product of (a) the Partnership's 2007 average operating income per shipment
multiplied by (b) an amount equal to (i) fifty percent (50%) of Purchasers'
Projected 2007 ISO Business minus (ii) the number of ISO shipments of
Purchasers' ISO Business which are combined with the Partnership's Business in
calendar year 2008.  If Rudie, in his capacity as an employee of Hub City or any
of its Affiliates, objects to the conversion of any ISO shipments from
Purchasers' ISO Business to the Partnership's Business, the number of ISO
shipments that are the subject of such objection shall be deemed to be combined
with the Partnership's Business solely for purposes of determining whether
Parent has combined at least fifty percent (50%) of Purchaser's Projected 2007
ISO Business with the Partnership's Business in calendar year 2008.
 
"Tax Return" means any report, return or other information required to be
supplied to a Governmental Authority in connection with any Taxes.
 
"Taxes" means all taxes, charges, fees, duties (including custom duties), levies
or other assessments, including net income, gross income, capital gains, gross
receipts, net receipts, gross proceeds, net proceeds, ad valorem, profits, real
and personal property (tangible and intangible), gaming, sales, use, franchise,
capital, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, occupational, interest equalization, windfall profits, license,
payroll, employment, environmental, capital stock, disability, severance,
employee's income withholding, other withholding unemployment and Social
Security taxes, which are imposed by any Governmental Authority, and other
taxes, charges or fees assessed by any Governmental Authority, including any
interest, penalties or additions to tax attributable thereto.
 
"Transferred Employees" - As defined in Section 14.1(a).
 
1.3  Interpretation.  Unless the context of this Agreement otherwise requires,
(a) words of any gender shall be deemed to include each other gender, (b) words
using the singular or plural number shall also include the plural or singular
number, respectively, (c) references to "hereof", "herein", "hereby" and similar
terms shall refer to this entire Agreement, (d) all references in this Agreement
to Articles, Sections and Exhibits shall mean and refer to Articles, Sections
and Exhibits of this Agreement, (e) all references to statutes and related
regulations shall include all amendments of the same and any successor or
replacement statutes and regulations, (f) references to any Person shall be
deemed to mean and include the successors and permitted assigns of such Person
(or, in the case of a Governmental Authority, Persons succeeding to the relevant
functions of such Person) and (g) "including" shall mean "including without
limitation".
 
ARTICLE II
 
Purchase and Sale, Purchase Price,
 
Allocation and Other Related Matters
 
2.1  Purchase and Sale.  Upon the terms and subject to the conditions of this
Agreement, at the Closing on the Closing Date, (a) the Company shall sell,
assign, convey, transfer and deliver to Comtrak, and Comtrak shall acquire from
the Company, the Company Purchased Assets, (b) the Partnership shall sell,
assign, convey, transfer and deliver to Hub City, and Hub City shall acquire
from the Partnership, the Partnership Purchased Assets and (c) the LLC shall
sell, assign, convey, transfer and deliver to Comtrak, and Comtrak shall acquire
from the LLC, the LLC Purchased Assets, in each case, free and clear of any
Liens, other than Permitted Liens.  Notwithstanding anything herein to the
contrary, the Company Retained Assets will be retained by the Company and not
sold, assigned, conveyed, transferred or delivered to Comtrak hereunder, the
Partnership Retained Assets will be retained by the Partnership and not sold,
assigned, conveyed, transferred or delivered to Hub City hereunder and the LLC
Retained Assets will be retained by the LLC and not sold, assigned, conveyed,
transferred or delivered to Comtrak hereunder.
 
2.2  Purchase Price.  The aggregate purchase price (the "Purchase Price")
payable by Purchasers to Sellers for the Purchased Assets shall be the
following:
 
(a)  the sum of (i) the Base Purchase Price, plus or minus (ii) the Final
Retained Earnings Adjustment Amount (with such sum being referred to herein as
the "Cash Purchase Price"); and
 
(b)  the assumption by Purchasers at the Closing of the Assumed Liabilities in
accordance with Section 2.6.
 
The Purchase Price shall be allocated between the Sellers in accordance with
their respective Sellers' Percentage Interests.
 
2.3  Payment of the Purchase Price.  The Purchase Price shall be payable as
follows:
 
(a)  Ten (10) Business Days prior to the Closing, Sellers shall provide to
Purchasers (i) each Seller's then most recently completed balance sheet and
statement of earnings for the portion of the fiscal year then ended, (ii)
Sellers' calculation of the Net Working Capital as of the date of, and based on,
such balance sheets (the "Estimated Net Working Capital"), (iii) Sellers'
calculation of the Sellers' combined Retained Earnings as of the date of, and
based on, such balance sheets and statements of earnings (the "Estimated
Retained Earnings") and (iv) access to the appropriate personnel and all
supporting financial statements, work sheets and other documentation used to
determine the Estimated Net Working Capital and Estimated Retained Earnings that
are reasonably requested by Purchasers.
 
(b)  On the Closing Date, Purchasers shall pay to Sellers an amount equal to the
sum of (i) the product of (A) eighty percent (80%) multiplied by (B) the Base
Purchase Price, plus or minus (ii) the Estimated Retained Earnings Adjustment
Amount.
 
(c)  Purchasers shall pay Earnout Payments to Sellers in an aggregate amount not
to exceed the product of (i) twenty percent (20%) multiplied by (ii) the Base
Purchase Price (with such sum being referred to herein as the "Maximum Aggregate
Earnout Payments") on the following terms and conditions:
 
(i)  for each of (A) calendar year 2007 and (B) calendar year 2008 (each, an
"Earnout Period"), Purchasers shall make a cash payment (each, an "Earnout
Payment") to Sellers based on the Business EBITDA for that Earnout Period;
 
(ii)  for each Earnout Period, (A) if the Business EBITDA for that Earnout
Period is equal to or exceeds the Target Business EBITDA for such Earnout
Period, the Earnout Payment shall be an amount equal to the Maximum Annual
Earnout Payment for such Earnout Period, or (B) if the Business EBITDA for that
Earnout Period is less than the Target Business EBITDA for that Earnout Period
(a "Business EBITDA Shortfall"), the Earnout Payment shall be in an amount equal
to (I) the Maximum Annual Earnout Payment for such Earnout Period minus (II) the
product of (x) 2.0 and (y) the Business EBITDA Shortfall (the "Earnout Payment
Penalty") (provided, that in no event shall the Earnout Payment calculated
pursuant to this clause (B) be less than zero);
 
(iii)  if in the first Earnout Period, the Business EBITDA is less than the
Target Business EBITDA for such Earnout Period, but the Business EBITDA in the
second Earnout Period exceeds the Target Business EBITDA for the second Earnout
Period ("Excess Business EBITDA"), Purchasers shall make a "catch-up" payment (a
"Catch-Up Payment") to Sellers with respect to the first Earnout Period in an
amount equal to the lesser of (I) the Earnout Payment Penalty for the first
Earnout Period and (II) the product of (x) 2.0 and (y) the Excess Business
EBITDA (an illustrative calculation of Earnout Payments and Catch-Up Payments is
set forth on Schedule 2.3);
 
(iv)  if in the first Earnout Period, the Business EBITDA exceeds the Target
Business EBITDA, such excess shall be added to the Business EBITDA for the
second Earnout Period to determine whether the Target Business EBITDA for the
second Earnout Period is reached;
 
(v)           for the purpose of calculating Earnout Payments and Catch-Up
Payments, Business EBITDA shall include (A) income from the Business sold to
Purchasers at Closing and (B) income from Purchasers' ISO Business, but only if
Parent causes the Purchasers' ISO Business to be combined with the Partnership's
Business, as contemplated by Section 15.8;
 
(vi)           notwithstanding anything in this Agreement to the contrary, in no
event shall Purchasers be obligated to pay to Sellers aggregate Earnout Payments
(including any Catch-Up Payment) in excess of the Maximum Aggregate Earnout
Payments;
 
(vii)           the Earnout Payments and Catch-Up Payment, if any, are subject
to set-off in accordance with Section 12.6;
 
(viii)                      for each Earnout Period, Purchasers shall make the
Earnout Payment (and any Catch-Up Payment) within ten (10) days after Parent's
public announcement of its financial results for such Earnout Period; and
 
(ix)           Purchasers shall provide Sellers with all supporting
documentation reasonably requested by Sellers for purposes of verifying
Purchasers' calculation of any Earnout Payment and Catch-Up Payment.  In the
event Purchasers and Sellers disagree as to the amount of an Earnout Payment or
Catch-Up Payment, such dispute shall be resolved in accordance with the
procedures described in Section 2.4(c).
 
(d)           All payments to be made pursuant to this Section 2.3 shall be by
the wire transfer of immediately available funds to an account designated by
Sellers in writing and shall be allocated between Sellers in accordance with
their Sellers' Percentage Interests.
 
2.4  Closing Balance Sheet.  (a)  Within ninety (90) days after the Closing,
Purchasers shall provide to Sellers (i) a balance sheet of the Business based
upon the Purchased Assets and Assumed Liabilities as of the Closing Date (the
"Final Closing Balance Sheet"); (ii) a statement of earnings of the Business
based upon the Purchased Assets and Assumed Liabilities for the portion of the
fiscal year ending on the Closing Date (the "Final Statement of Earnings");
(iii) a calculation of the Net Working Capital as reflected on the Final Closing
Balance Sheet (the "Final Net Working Capital Calculation"); (iv) a calculation
of the Retained Earnings of the Business as reflected on the Final Closing
Balance Sheet (the "Final Retained Earnings Calculation") and (v) access to the
appropriate Purchaser personnel and all supporting financial statements, work
sheets and other documentation used to make the Final Net Working Capital
Calculation and the Final Retained Earnings Calculation that are reasonably
requested by Sellers.  The Final Closing Balance Sheet, Final Statement of
Earnings, Final Net Working Capital Calculation and Final Retained Earnings
Calculation are collectively referred to herein as the "Final Closing
Statements."
 
(b)  Within sixty (60) days after the Final Closing Statements are delivered to
Sellers pursuant to Section 2.4(a), Sellers shall complete their examination
thereof and shall deliver to Purchasers either (i) a written acknowledgement
accepting the Final Closing Statements; or (ii) a written report setting forth
in reasonable detail any proposed adjustments to the Final Closing Statements
("Adjustment Report").  If Sellers fail to respond to Purchasers within such
sixty (60) day period, Sellers shall be deemed to have accepted and agreed to
the Final Closing Statements as delivered pursuant to Section 2.4(a).
 
(c)  In the event Sellers and Purchasers fail to agree on any of Sellers'
proposed adjustments contained in the Adjustment Report within thirty (30) days
after Purchasers receive the Adjustment Report, then Sellers and Purchasers
agree that a mutually acceptable nationally recognized independent accounting
firm or other mutually acceptable nationally recognized financial services
provider ("Independent Auditors") shall make the final determination with
respect to the correctness of the proposed adjustments in the Adjustment Report
in light of the terms and provisions of this Agreement.  Purchasers and Sellers
shall use their commercially reasonable efforts to select the Independent
Auditors within ten (10) days of the expiration of such period and to cause the
Independent Auditors to resolve all disagreements as soon as practicable, but in
any event within sixty (60) days after submission of the dispute to the
Independent Auditors.  The decision of the Independent Auditors shall be final
and binding on Sellers and Purchasers.  The non-prevailing party shall pay the
entire cost of the Independent Auditors' fees and expenses in connection with
this Section 2.4(c).  The Independent Auditor shall determine whether the
Sellers or the Purchasers are the non-prevailing party for purposes of the
preceding sentence based on whether the Sellers' or the Purchasers' position on
the disputed items are different in aggregate amount from the Independent
Auditor's final determination of the same.
 
(d)  The term "Final Closing Balance Sheet" as that term has been hereinbefore
and will be hereinafter used, shall mean the Final Closing Balance Sheet
delivered pursuant to Section 2.4(a), as adjusted, if at all, pursuant to this
Section 2.4.  The date on which the Final Closing Statements are finally
determined pursuant to this Section 2.4 shall hereinafter be referred to as the
"Settlement Date."
 
2.5  Purchase Price Settlement.  (a)  In the event the Final Retained Earnings
Adjustment Amount is less than the Estimated Retained Earnings Adjustment
Amount, then Sellers shall pay to Purchasers within five (5) days after the
Settlement Date an amount equal to such deficiency.
 
(b)  In the event the Final Retained Earnings Adjustment Amount is more than the
Estimated Retained Earnings Adjustment Amount, then, within five (5) days after
the Settlement Date, Purchasers shall pay to the Sellers an amount equal to such
excess in accordance with their respective Sellers' Percentage Interests.
 
(c)  Any payment required pursuant to Section 2.5(a) or 2.5(b) shall be by the
transfer of immediately available funds for credit to the recipient at a bank
account designated by the recipient in writing.
 
2.6  Assumed Liabilities.
 
(a)  As additional consideration for the purchase of the Company Purchased
Assets, Comtrak shall, at the Closing, by its execution and delivery of an
Assumption Agreement, assume, agree to perform, and in due course pay and
discharge, only the following obligations and liabilities of the Company
relating to the Company's Business (collectively, the "Company Assumed
Liabilities"):
 
(i)  The Company's trade and other normal operating payables and accrued
expenses incurred in the Ordinary Course, but only to the extent reflected or
reserved for on the Final Closing Balance Sheet as Current Liabilities and only
to the extent of the monetary amount of such payables and expenses so reflected
or otherwise approved in writing by Comtrak;
 
(ii)  The obligations and liabilities of the Company arising after the Closing
Date under (A) Contracts described in Section 7.12 of the Disclosure Schedule;
(B) any executory Contracts which relate to the Company's Business and are not
required to be listed in the Disclosure Schedule pursuant to Section 7.12(a) of
this Agreement; and (C) executory Contracts entered into by the Company relating
to the Company's Business after the date hereof in compliance with the terms and
provisions of this Agreement; provided, however, Comtrak is not assuming any
Liabilities of the Company in respect of a breach of or default by the Company
under any such Contracts which shall occur prior to the Closing;
 
(iii)  any liability for Assumed Taxes relating to the Company's Business; and
 
(iv)  any penalties or interest required to be paid under any Contract that is a
Company Purchased Asset as a result of any default thereunder by Comtrak after
the Closing.
 
(b)  As additional consideration for the purchase of the Partnership Purchased
Assets, Hub City shall, at the Closing, by its execution and delivery of an
Assumption Agreement, assume, agree to perform, and in due course pay and
discharge, only the following obligations and liabilities of the Partnership
relating to the Partnership's Business (collectively, the "Partnership Assumed
Liabilities"):
 
(i)  The Partnership's trade and other normal operating payables and accrued
expenses incurred in the Ordinary Course, but only to the extent reflected or
reserved for on the Final Closing Balance Sheet as Current Liabilities and only
to the extent of the monetary amount of such payables and expenses so reflected
or otherwise approved in writing by Hub City;
 
(ii)  The obligations and liabilities of the Partnership arising after the
Closing Date under (A) Contracts described in Section 7.12 of the Disclosure
Schedule; (B) any executory Contracts which relate to the Partnership's Business
and are not required to be listed in the Disclosure Schedule pursuant to Section
7.12(a) of this Agreement; and (C) executory Contracts entered into by the
Partnership relating to the Partnership's Business after the date hereof in
compliance with the terms and provisions of this Agreement; provided, however,
Hub City is not assuming any Liabilities of the Partnership in respect of a
breach of or default by the Partnership under any such Contracts which shall
occur prior to the Closing;
 
(iii)  any liability for Assumed Taxes relating to the Partnership's Business;
and
 
(iv)  any penalties or interest required to be paid under any Contract that is a
Partnership Purchased Asset as a result of any default thereunder by Hub City
after the Closing.
 
(c)  As additional consideration for the purchase of the LLC Purchased Assets,
Comtrak shall, at the Closing, by its execution and delivery of an Assumption
Agreement, assume, agree to perform, and in due course pay and discharge, only
the following obligations and liabilities of the LLC relating to the LLC's
Business (collectively, the "LLC Assumed Liabilities"):
 
(i)  The LLC's trade and other normal operating payables and accrued expenses
incurred in the Ordinary Course, but only to the extent reflected or reserved
for on the Final Closing Balance Sheet as Current Liabilities and only to the
extent of the monetary amount of such payables and expenses so reflected or
otherwise approved in writing by Comtrak;
 
(ii)  The obligations and liabilities of the LLC arising after the Closing Date
under (A) Contracts described in Section 7.12 of the Disclosure Schedule; (B)
any executory Contracts which relate to the LLC's Business and are not required
to be listed in the Disclosure Schedule pursuant to Section 7.12(a) of this
Agreement; and (C) executory Contracts entered into by the LLC relating to the
LLC's Business after the date hereof in compliance with the terms and provisions
of this Agreement; provided, however, Comtrak is not assuming any Liabilities of
the LLC in respect of a breach of or default by the LLC under any such Contracts
which shall occur prior to the Closing;
 
(iii)  any liability for Assumed Taxes relating to the LLC's Business; and
 
(iv)  any penalties or interest required to be paid under any Contract that is a
LLC Purchased Asset as a result of any default thereunder by Comtrak after the
Closing.
 
2.7  Retained Liabilities.
 
(a)  Comtrak shall not assume or pay any, and the Company shall continue to be
responsible for each, Liability of the Company whether or not relating to the
Company's Business, not expressly assumed by Comtrak in Section 2.6(a)
(collectively, the "Company Retained Liabilities").  Specifically, without
limiting the foregoing, the Company Retained Liabilities shall include the
following:
 
(i)  any Indebtedness or bank over-draft of the Company;
 
(ii)  any legal or administrative action pending, including Environmental
Claims, as of the Closing Date, notwithstanding the disclosure thereof in the
Disclosure Schedule, or any subsequent claim, action, suit or proceeding arising
out of or relating to (A) such pending matters, (B) any other event occurring on
or prior to the Closing Date, or (C) resulting from the Company's conduct of the
Company's Business;
 
(iii)  any Liability to the extent arising out of or relating to the Company
Retained Assets;
 
(iv)  any Liability (whether direct or as a result of transferee liability,
joint and several liability, or contractual liability) of the Company for Taxes
(including all income Taxes incurred on, after, or before the Closing Date) that
are unrelated to the Company Purchased Assets, the Company's Business, or the
Transferred Employees (whether accrued or payable on, after, or before the
Closing Date and whether or not reserved for on the Closing Balance Sheet) and
any liability (whether direct or as a result of transferee liability, joint and
several liability, or contractual liability) for Taxes (other than Assumed
Taxes) for periods (or portions thereof) ending on the Closing Date that are
related to the Company Purchased Assets, the Company's Business, or the
Transferred Employees (whether accrued or payable on, after, or before the
Closing Date and whether or not reserved for on the Closing Balance Sheet);
 
(v)  any Liability arising from claims, proceedings or causes of action
resulting from property damage (including cargo claims) or personal injuries
(including death) caused by services rendered by the Company prior to Closing,
notwithstanding the disclosure thereof in the Disclosure Schedule;
 
(vi)  any Liability arising from guarantees, warranty claims or other Contract
terms with respect to services rendered by the Company prior to Closing;
 
(vii)  any accrued insurance charges or insurance claims, retroactive insurance
rate adjustments or insurance premiums payable for pre-Closing periods; and
 
(viii)  any amounts payable to the Partnership or the LLC, any other Affiliate
of any Seller (including any Stockholder, Partner or Member) or any Retained
Entity.
 
(b)  Hub City shall not assume or pay any, and the Partnership shall continue to
be responsible for each, Liability of the Partnership whether or not relating to
the Partnership's Business, not expressly assumed by Hub City in Section 2.6(b)
(collectively, the "Partnership Retained Liabilities").  Specifically, without
limiting the foregoing, the Partnership Retained Liabilities shall include the
following:
 
(i)  any Indebtedness or bank over-draft of the Partnership;
 
(ii)  any legal or administrative action, including Environmental Claims, as of
the Closing Date, notwithstanding the disclosure thereof in the Disclosure
Schedule, or any subsequent claim, action, suit or proceeding arising out of or
relating to (A) such pending matters, (B) any other event occurring on or prior
to the Closing Date, or (C) resulting from the Partnership's conduct of the
Partnership's Business;
 
(iii)  any Liability to the extent arising out of or relating to the Partnership
Retained Assets;
 
(iv)  any Liability (whether direct or as a result of transferee liability,
joint and several liability, or contractual liability) of the Partnership for
Taxes (including all income Taxes incurred on, after, or before the Closing
Date) that are unrelated to the Partnership Purchased Assets, the Partnership's
Business, or the Transferred Employees (whether accrued or payable on, after, or
before the Closing Date and whether or not reserved for on the Closing Balance
Sheet) and any liability (whether direct or as a result of transferee liability,
joint and several liability, or contractual liability) for Taxes (other than
Assumed Taxes) for periods (or portions thereof) ending on the Closing Date that
are related to the Partnership Purchased Assets, the Partnership's Business, or
the Transferred Employees (whether accrued or payable on, after, or before the
Closing Date and whether or not reserved for on the Closing Balance Sheet);
 
(v)  any Liability arising from claims, proceedings or causes of action
resulting from property damage (including cargo claims) or personal injuries
(including death) caused by services rendered by the Partnership prior to
Closing, notwithstanding the disclosure thereof in the Disclosure Schedule;
 
(vi)  any Liability arising from guarantees, warranty claims or other Contract
terms with respect to services rendered by the Partnership prior to Closing;
 
(vii)  any accrued insurance charges or insurance claims, retroactive insurance
rate adjustments or insurance premiums payable for pre-Closing periods; and
 
(viii)  any amounts payable to the Company or the LLC, any other Affiliate of
any Seller (including any Stockholder, Partner or Member) (provided, that Hub
City shall assume those accounts payable to the Retained Entities to the extent
such payables are included in the Final Closing Balance Sheet as Current
Liabilities).
 
(c)  Comtrak shall not assume or pay any, and the LLC shall continue to be
responsible for each, Liability of the LLC whether or not relating to the LLC's
Business, not expressly assumed by Comtrak in Section 2.6(c) (collectively, the
"LLC Retained Liabilities").  Specifically, without limiting the foregoing, the
LLC Retained Liabilities shall include the following:
 
(i)  any Indebtedness or bank over-draft of the LLC;
 
(ii)  any legal or administrative action pending, including Environmental
Claims, as of the Closing Date, notwithstanding the disclosure thereof in the
Disclosure Schedule, or any subsequent claim, action, suit or proceeding arising
out of or relating to (A) such pending matters, (B) any other event occurring on
or prior to the Closing Date, or (C) resulting from the LLC's conduct of the
LLC's Business;
 
(iii)  any Liability to the extent arising out of or relating to the LLC
Retained Assets;
 
(iv)  any Liability (whether direct or as a result of transferee liability,
joint and several liability, or contractual liability) of the LLC for Taxes
(including all income Taxes incurred on, after, or before the Closing Date) that
are unrelated to the LLC Purchased Assets, the LLC's Business, or the
Transferred Employees (whether accrued or payable on, after, or before the
Closing Date and whether or not reserved for on the Closing Balance Sheet) and
any liability (whether direct or as a result of transferee liability, joint and
several liability, or contractual liability) for Taxes (other than Assumed
Taxes) for periods (or portions thereof) ending on the Closing Date that are
related to the LLC Purchased Assets, the LLC's Business, or the Transferred
Employees (whether accrued or payable on, after, or before the Closing Date and
whether or not reserved for on the Closing Balance Sheet);
 
(v)  any Liability arising from claims, proceedings or causes of action
resulting from property damage (including cargo claims) or personal injuries
(including death) caused by services rendered by the LLC prior to Closing,
notwithstanding the disclosure thereof in the Disclosure Schedule;
 
(vi)  any Liability arising from guarantees, warranty claims or other Contract
terms with respect to services rendered by the LLC prior to Closing;
 
(vii)  any accrued insurance charges or insurance claims, retroactive insurance
rate adjustments or insurance premiums payable for pre-Closing periods; and
 
(viii)  any amounts payable to the Partnership or the Company, any other
Affiliate of any Seller (including any Stockholder, Partner or Member) or any
Retained Entity.
 
2.8  Accounts Receivable Guarantee and Return.
 
(a)  Purchasers may elect to return to Sellers any of the Closing Accounts
Receivable which remain uncollected one hundred twenty (120) days after the
Closing Date.  Subject to Section 2.8(b) below, Sellers shall pay to the
applicable Purchaser the aggregate amount of all uncollected Closing Accounts
Receivable returned to Sellers within ten (10) days after the date of return of
the uncollected Closing Accounts Receivable.
 
(b)  Purchasers agree to execute such bills of sale or other assignment
documents reasonably necessary to effect a transfer to Sellers, without
recourse, of the uncollected Closing Accounts Receivable returned to Sellers
pursuant to this Section 2.8.
 
(c)  Purchasers agree that Transferred Employees designated by Rudie shall be
assigned to attempt to collect the Closing Accounts Receivable after Closing, in
addition to their other employment duties with Purchasers.  Purchasers agree to
use commercially reasonable efforts to collect the Closing Accounts
Receivable.  The parties agree "commercially reasonable efforts" shall not
require Purchasers to retain any third parties (i.e., collection agencies or
attorneys) to seek collection of the Closing Accounts Receivable.  To the extent
either Purchaser receives a payment from an account debtor of a Closing Account
Receivable who also has an account receivable owing to such Purchaser resulting
from post-Closing transactions, such Purchaser agrees to apply such payment to
the oldest invoice first unless such account debtor otherwise specifically
designates the application of such payment.
 
2.9  Transfer Taxes.  Any and all transfer, sales, use, purchase, value added,
excise, real property, personal property, intangible stamp, or similar Taxes
(collectively, "Transfer Taxes") imposed on, or resulting from, the transfer of
any Purchased Assets (including those Transfer Taxes imposed on the Purchaser or
the Purchased Assets) shall be paid equally by the Purchasers and the Sellers;
provided, however, that Purchasers and Sellers agree to cooperate in good faith
to take such reasonable steps as are necessary or appropriate to minimize the
Transfer Taxes imposed on the sale of the Business and Purchased Assets as
contemplated by this Agreement.  To the extent that any Purchaser or Seller is
required to pay any Transfer Taxes, or incurs any out-of-pocket expenses in
transferring title of any (or all) of the Purchased Assets, the Sellers or the
Purchasers, as applicable, shall promptly reimburse such party for 50% of such
Transfer Tax or out-of-pocket expense.  Purchasers shall, at their own expense,
file all necessary Tax Returns and other documentation with respect to all such
Transfer Taxes, fees and charges, and, if required by applicable Law, the
Sellers will join in the execution of any such Tax Returns and other
documentation.
 
2.10  Allocation.  The parties hereto (a) mutually agree on the methodology for
the allocation of the Purchase Price among the Purchased Assets and Related
Business Assets set forth on Exhibit G for income tax purposes, and (b)
acknowledge that the allocation methodology set forth on Exhibit G was the
result of arms-length negotiations. The parties hereto agree that for income tax
purposes they shall report the transactions contemplated by this Agreement in
accordance with the allocation methodology set forth on Exhibit G.
 
ARTICLE III
 
Closing and Closing Date Deliveries
 
3.1  Closing.  The term "Closing" as used herein shall refer to the actual
conveyance, transfer, assignment and delivery of the Purchased Assets and
Related Business Assets to Purchasers in exchange for the payment delivered to
Sellers pursuant to Section 2.3 of this Agreement.  The Closing shall take place
at the offices of Winston & Strawn LLP, 35 West Wacker Drive, Chicago, Illinois
60601, at 10:00 a.m. local time on the fifth (5th) Business Day following the
date upon which all of the conditions precedent set forth in Articles IX and X
are satisfied or waived by the appropriate party hereto, subject to Article XI,
or at such other place and time or on such other date as is mutually agreed to
in writing by Sellers and Purchasers ("Closing Date").
 
3.2  Closing Deliveries by Sellers.  At the Closing, Sellers shall deliver to
Purchasers:
 
(a)  A Bill of Sale and Assignment Agreement, substantially in the form of
Exhibit H (the "Seller Bills of Sale"), as executed by each Seller; and all such
other bills of sale, lease assignments, trademark assignments, copyright
assignments, patent assignments, employee work product assignments, contract
assignments, vehicle titles and other documents and instruments of sale,
assignment, conveyance and transfer, as Purchasers may deem necessary or
desirable;
 
(b)  A certificate of the Secretary or an Assistant Secretary of the Company
certifying as to:  (i) the articles of incorporation of the Company, as
certified by the Secretary of State of the State of Nevada not earlier than ten
(10) days prior to the Closing Date; (ii) the by-laws, as amended, of the
Company; (iii) resolutions of the Board of Directors and shareholders of the
Company authorizing and approving the execution, delivery and performance by the
Company of this Agreement and any agreements, instruments, certificates or other
documents executed by the Company pursuant to this Agreement; and (iv) the
incumbency and signatures of the officers of the Company;
 
(c)  A certificate of the Partners certifying as to: (i) the partnership
agreement of the Partnership; (ii) resolutions of the Partners authorizing and
approving the execution, delivery and performance by the Partnership of this
Agreement and any agreements, instruments, certificates and other documents
executed by the Partnership pursuant to this Agreement; and (iii) the incumbency
and signatures of the officers of the Partnership;
 
(d)  A certificate of the Secretary or an Assistant Secretary of the LLC
certifying as to:  (i) the articles of organization of the LLC, as certified by
the Secretary of State of the State of Illinois not earlier than ten (10) days
prior to the Closing Date; (ii) the limited liability company agreement, as
amended, of the LLC; (iii) resolutions of the Members of the LLC authorizing and
approving the execution, delivery and performance by the LLC of this Agreement
and any agreements, instruments, certificates or other documents executed by the
LLC pursuant to this Agreement; and (iv) the incumbency and signatures of the
officers of the LLC;
 
(e)  A certificate of the Secretary of State of the state of incorporation or
organization (as applicable) and of each other state set forth in Section 7.1 of
the Disclosure Schedule, in each case as of a date not earlier than ten (10)
days prior to the Closing Date, as to the good standing and foreign
qualification of Sellers in such states;
 
(f)  A certificate, dated the Closing Date, executed by the appropriate officers
of each Seller, required by Section 9.2;
 
(g)  The opinion of Gordon & Rappold LLC, counsel for Sellers, dated the Closing
Date, with respect to the matters set forth in Exhibit I;
 
(h)  The consents, authorizations and approvals of the Governmental Authorities
and other Persons set forth in Schedule 9.5, together with any and all other
consents, authorizations and approvals of other Persons under additional
Contracts identified in Section 7.3(b) of the Disclosure Schedule that have been
obtained by Sellers as of the Closing;
 
(i)  With respect to each Lease, a Landlord Consent and Estoppel Certificate
substantially in the form of Exhibit J executed by the landlord thereunder;
 
(j)  The Proprietary Interest Protection and Non-Solicitation Agreements as
executed by each of the Restricted Stock Grantees;
 
(k)  The Stockholder Employment and Non-Compete Agreement as executed by Rudie;
 
(l)  All documents necessary to amend each Seller's name to not include
"Interdom", "Commercial Cartage", "Pride Logistics" or any derivative of any
thereof or any other similar name (including "Interdom Partners"), which shall
be duly executed and in a form that Purchasers may file in the state of
formation of each such entity and in each other state in which such entity is
qualified to transact business;
 
(m)  Such other documents as Purchasers may reasonably request to carry out the
purposes of this Agreement, including the documents to be delivered pursuant to
Article IX.
 
3.3  Closing Deliveries by Purchasers.  At the Closing, Purchasers shall deliver
to Sellers:
 
(a)  The payment to be delivered by Purchaser pursuant to Section 2.3;
 
(b)  A certificate of the Secretary or an Assistant Secretary of each Purchaser
certifying as to:  (i) the certificate of incorporation of such Purchaser, as
certified by the Secretary of State of the State of Delaware not earlier than
ten (10) days prior to the Closing Date; (ii) the by-laws, as amended, of such
Purchaser; (iii) resolutions of the Board of Directors of such Purchaser
authorizing and approving the execution, delivery and performance by such
Purchaser of this Agreement and any agreements, instruments, certificates or
other documents executed by such Purchaser pursuant to this Agreement; and (iv)
the incumbency and signatures of the officers of such Purchaser;
 
(c)  A certificate of the Secretary of State of Delaware, as of a date not
earlier than ten (10) days prior to the Closing Date, as to the good standing of
each Purchaser in the State of Delaware;
 
(d)  The certificate, dated the Closing Date, executed by the appropriate
officer of each Purchaser, required by Section 10.2;
 
(e)  An Assumption Agreement executed by each Purchaser reflecting the
assumption of the liabilities set forth in Section 2.6, substantially in the
form of Exhibit K;
 
(f)  The Restricted Stock Agreements as executed by Parent;
 
(g)  The Proprietary Interest Protection and Non-Solicitation Agreements as
executed by Parent;
 
(h)  The Stockholder Employment and Non-Compete Agreement as executed by Hub
City; and
 
(i)  Such other documents as Sellers may reasonably request to carry out the
purposes of this Agreement, including the documents to be delivered pursuant to
Article X.
 
3.4  Cooperation.  Sellers and Purchasers shall, on request, on and after the
Closing Date, cooperate with one another by furnishing any additional
information, executing and delivering any additional documents and/or
instruments and doing any and all such other things as may be reasonably
required by the parties to consummate or otherwise implement the transactions
contemplated by this Agreement.
 
ARTICLE IV
 
Pre-Closing Filings
 
4.1  Government Filings.  Sellers and Purchasers covenant and agree with each
other to (a) promptly file, or cause to be promptly filed, with any Governmental
Authorities all such notices, applications or other documents as may be
necessary to consummate the transactions contemplated hereby and (b) thereafter
diligently pursue all consents or approvals from any such Governmental
Authorities as may be necessary to consummate the transactions contemplated
hereby.
 
ARTICLE V
 
Pre-Closing Covenants
 
5.1  Due Diligence Review.  Sellers, the Partners, the Principal Stockholders
and the Members shall at all reasonable times prior to the Closing make the
properties, assets, books and records, including supplier and customer lists,
receivables records, equipment lists, accountants' work papers and reports, real
estate and environmental records and reports, personnel records and all
agreements, pertaining to the Business, the Purchased Assets and the Related
Business Assets available for examination, inspection and review by Purchaser
and its representatives.  As part of such examination, Purchasers may make such
inquiries of such Persons having business relationships with each Seller,
including customers, suppliers and employees, as Purchasers shall reasonably
determine, upon reasonable notice to and with the prior consent of Rudie, which
consent shall not be unreasonably withheld.  No such examination, inspection or
review by Purchasers or its representatives shall in any way affect, diminish or
terminate any of the representations, warranties or covenants of Sellers
expressed in this Agreement.
 
5.2  Maintenance of Business and Notice of Changes.  (a)  Pending the Closing,
each Seller shall, and the Partners, the Principal Stockholders and the Members
shall cause each Interdom Related Entity that owns Related Business Assets to,
(i) use all commercially reasonable efforts to preserve and protect the
goodwill, rights, properties and assets of its Business and the Related Business
Assets, to keep available to the Business and Purchasers the services of its
employees, and to preserve and protect such Seller's relationships with its
employees, creditors, suppliers, customers and others having business
relationships with it; and (ii) consult with Purchasers regarding all
significant developments, transactions and proposals relating to the Business,
the Related Business Assets or the operations of such Seller.
 
(b)  Sellers shall give Purchasers prompt written notice of (i) any Material
Adverse Change which occurs between the date hereof and the Closing Date, or
(ii) any development or event that occurs between the date hereof and the
Closing Date which causes a breach of any of the representations and warranties
in Article VII.  Subject to Purchasers' right to terminate this Agreement
pursuant to Section 11.1(d) by reason of such Material Adverse Change,
development or event, the written notice pursuant to this Section 5.2(b) will be
deemed to have (A) amended the Disclosure Schedule, and (B) qualified the
representations and warranties contained in Article VII.
 
5.3  Pending Closing.  Without limiting the generality of Section 5.2(a),
pending the Closing, Sellers shall, and with respect to clause (r) below the
Partners, the Principal Stockholders and the Members shall, except as set forth
in Section 5.3 of the Disclosure Schedule:
 
(a)  conduct and carry on its Business only in the Ordinary Course;
 
(b)  not purchase, sell, lease, mortgage, pledge or otherwise acquire or dispose
of any properties or assets of or used in connection with its Business, except
for supplies purchased, sold or otherwise disposed of in the Ordinary Course;
 
(c)  not suffer or permit the creation of any Lien upon any of the Purchased
Assets, other than in the Ordinary Course;
 
(d)  not waive, release or cancel any claims against third parties or debts
owing to it, or any rights which have any value;
 
(e)  not increase or otherwise change the rate or nature of the compensation
(including wages, salaries, bonuses, and benefits under pension, profit sharing,
deferred compensation and similar plans or programs) which is paid or payable to
any employee of any Seller;
 
(f)  keep the tangible personal property used in the operation of the Business
in good working order and repair, and replace any of it which shall be worn out,
lost, stolen or destroyed;
 
(g)  not enter into, or become obligated under, any Contract with respect to the
Business, except for any Contract (i) having a term of one (1) year or less,
(ii) involving either a payment by or to a Seller of less than $25,000 and (iii)
entered into in the Ordinary Course;
 
(h)  not change, amend, terminate or otherwise modify any Contract to which a
Seller is a party other than in the Ordinary Course;
 
(i)  maintain in full force and effect with respect to the Business, policies of
insurance of the same type, character and coverage as the policies currently
carried and described in Section 7.15 of the Disclosure Schedule;
 
(j)  except as disclosed in Section 7.18 of the Disclosure Schedule, not make,
or commit to make, any payment, contribution or award under or into any bonus,
pension, profit sharing, deferred compensation or similar plan, program or trust
(other than any such payment, contribution or award paid in cash by any Seller
prior to the Closing);
 
(k)  refrain from doing any act or omitting to do any act, or permitting any act
or omission to act, which will cause a breach by any Seller of any Contract of
such Seller;
 
(l)  not make any changes in its accounting systems, policies, principles or
practices;
 
(m)  not make any loans, advances or capital contributions to, or investments
in, any other Person;
 
(n)  not authorize or make any capital expenditures which individually or in the
aggregate are in excess of $25,000;
 
(o)  not change its historical practice with respect to the payment of current
liabilities or the collection of Accounts Receivable;
 
(p)  duly comply with all Laws, including Environmental Laws, applicable to the
Business or Purchased Assets or as may be required for the valid and effective
transfer and assignment of the Purchased Assets;
 
(q)  (i) for the LLC, furnish to Purchasers by June 15, 2007 an unaudited
balance sheet as of April 30, 2007 and statement of income for the LLC for the
portion of the fiscal year then ended, and (ii) for each of the Sellers, furnish
to Purchasers within twenty-five (25) days after the end of each fiscal month,
beginning with the month ending May 31, 2007, an unaudited balance sheet as of
such month end and statement of income of each Seller for the portion of the
fiscal year then ended;
 
(r)  (i) not directly, or indirectly through any of Sellers', the Partners', the
Principal Stockholders' or the Members' Affiliates, directors, officers,
employees, agents or advisors, solicit, initiate, pursue or encourage (by way of
furnishing information or otherwise) any inquiries or proposals, or enter into
any discussions, negotiations or agreements (whether preliminary or definitive)
with any Person, contemplating or providing for any merger, acquisition,
purchase or sale of stock or all or any material part of the assets or any
business combination or change in control of any Seller or the Business (any
thereof, an "Alternative Proposal"); (ii) deal exclusively with Purchasers with
respect to the sale of the Business and the Purchased Assets; and (iii) notify
Purchasers immediately upon receipt by any Seller, Partner, Principal
Stockholder or Member or any Affiliate, director, officer, employee or agent
thereof of any Alternative Proposal; or
 
(s)  not agree to do any of the items prohibited by Section 5.3(b), (c), (d),
(e), (g), (h), (j), (k), (l), (m), (n), (o) or (r).
 
5.4  Consents.  Pending the Closing Date, Sellers shall proceed with all
reasonable diligence and use all commercially reasonable efforts to obtain the
written consent, authorization or approval to the consummation of this Agreement
from all necessary Persons, including all consents, authorizations and approvals
under the Contracts identified in Section 7.3 of the Disclosure Schedule (other
than the Contract referenced on Schedule 12.1(f)).
 
5.5  Commercially Reasonable Efforts to Close.  (a)  Subject to the terms and
conditions hereof, each party hereto covenants and agrees to use all
commercially reasonable efforts to consummate the transactions contemplated
hereby and will fully cooperate with the other parties hereto for such purpose.
 
(b)  Sellers agree to immediately notify Purchasers of any event, fact or
circumstance of which any Seller becomes aware that could reasonably be expected
to result in the failure of a condition set forth in Article IX or X to be
satisfied and, if such condition is curable, to allow Purchasers a reasonable
opportunity to satisfy such condition.
 
5.6  Pre-Closing Use of Names.
 
(a)  Sellers and Purchasers acknowledge that Purchasers will be required, prior
to the Closing, to obtain certain licenses (including transportation licenses),
permits, certifications and other approvals and authorizations from, and to make
certain filings and registrations with and notifications and applications to,
Governmental Authorities in order to conduct the Business from and after the
Closing, including qualifications to transact business as a foreign entity in
the jurisdictions in which the conduct of the Business so requires.
 
(b)  Solely for such purposes, the Partners, the Principal Stockholders, the
Members and Sellers hereby grant, without charge, to Purchasers (or any
permitted assignee hereunder) until the earlier of the Closing or 30 days
following any termination of this Agreement pursuant to Article XI, the right to
use the names "Interdom", "Interdom Partners", "Commercial Cartage" and "Pride
Logistics" as part of its name and agrees that it shall provide to Purchasers
such consent letters and other approvals regarding the use of the "Interdom",
"Interdom Partners", "Commercial Cartage" and "Pride Logistics" names as are
reasonably requested by Purchasers for such purposes.
 
(c)  In the event of any termination of this Agreement pursuant to Article XI,
Purchasers shall, at its own expense, promptly take all actions necessary to
eliminate all use by Purchasers (or any assignee thereof) of the names
"Interdom", "Interdom Partners", "Commercial Cartage" and "Pride Logistics" and
provide written evidence thereof to Sellers.
 
5.7  Transfer of Related Business Assets.  In partial consideration for the
Purchase Price, the Partners, the Principal Stockholders  and the Members
covenant and agree to, and further covenant and agree to cause each of their
Affiliates, other than Sellers and other than Impact Transportation, LLC, Impact
Transload & Rail, LLC and Intermodal Management System, LLC (collectively, the
"Interdom Related Entities"), that owns or has a leasehold interest in or
contract right to assets used in the Business (the "Related Business Assets") to
(a) sell, assign, convey, transfer and deliver to Purchasers at the Closing the
Related Business Assets held by such Interdom Related Entity and (b) execute and
deliver all such bills of sale, agreements and other instruments as may be
necessary or reasonably requested by Purchasers to effect the
foregoing.  Without limiting the generality of the foregoing, the parties agree
that (i) the Related Business Assets include any equipment lease held by an
Interdom Related Party that covers equipment used in the Business, and (ii) the
bills of sale, agreements and other instruments for the conveyance of any
Related Business Assets shall include representations and warranties from any
applicable Interdom Related Entity that are substantially similar to those set
forth in Article VII.
 
5.8  Retained Entities Reconciliation.  By no later than the fifth (5th)
Business Day prior to the Closing Date, the Partnership shall deliver to the
Purchasers a schedule of all accounts receivable and accounts payable between
the Retained Entities and the Sellers as of December 31, 2006 and a
reconciliation of such schedule with the Partnership's Special Purpose Financial
Statements.
 
ARTICLE VI
 
Financial Statements; Disclosure Schedule
 
6.1  Pre-Signing Deliveries.  On or prior to the date hereof, Sellers have
delivered to Purchasers:
 
(a)  The (i) audited consolidated balance sheets of the Partnership as of
December 31, 2004 and 2005 and the related audited consolidated statements of
earnings and cash flows for the years then ended, together with the report
thereon of Remy Vitale Maines, LLC, the Partnership's independent auditors (the
"Partnership's Audited Financial Statements"), and (ii) the special purpose
balance sheet of the Partnership as of December 31, 2006 and the related special
purpose statements of earnings and changes in partners capital for the year then
ended, together with the special purpose financial report thereon of Remy Vitale
Maines, LLC, the Partnership's independent auditors (the "Partnership's Special
Purpose Financial Statements" and, together with the Partnership's Audited
Financial Statements, the "Partnership's Financial Statements");
 
(b)  The unaudited balance sheet of the Company as of December 31, 2004, 2005
and 2006 and the related unaudited statements of earnings and cash flows for the
years then ended (the "Company's Unaudited Financial Statements");
 
(c)  The unaudited balance sheet of the LLC as of December 31, 2004, 2005 and
2006 and the related unaudited statements of earnings and cash flows for the
years then ended (the "LLC's Unaudited Financial Statements"); and
 
(d)  The unaudited balance sheet of each of the Partnership and the Company as
of the Interim Balance Sheet Date and the related unaudited statements of
earnings and cash flows for the portion of the fiscal year then ended, as
certified as true and complete by the chief financial officer of each such
Seller (the "Interim Financial Statements").
 
(e)  A disclosure schedule (as amended, if at all, in accordance with Section
5.2(b), the "Disclosure Schedule") dated even date herewith addressed to
Purchasers and signed by each Seller, accompanied or preceded by a copy of each
Contract or plan or other document or instrument referred to in the Disclosure
Schedule.
 
ARTICLE VII
 
Representations and Warranties of Sellers
 
Sellers represent and warrant to Purchasers (which representations and
warranties shall survive the Closing regardless of what examinations,
inspections, audits and other investigations Purchasers have heretofore made, or
may hereafter make, with respect to such representations and warranties) as
follows:
 
7.1  Due Formation.  (a)  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of
Nevada.  The Partnership is a general partnership duly formed and validly
existing under the laws of the State of Illinois.  The LLC is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Illinois.  No Seller is required to be qualified as a
foreign entity in any jurisdiction, other than in the States set forth in
Section 7.1 of the Disclosure Schedule and each Seller is so qualified and in
good standing therein.  Each Seller has all requisite corporate or partnership
power and authority to carry on the Business and to own and use the assets and
properties owned and used by it.
 
(b)  The Partners own, beneficially and of record, all of the issued and
outstanding partnership interests of the Partnership.  The Stockholders own,
beneficially and of record, all of the issued and outstanding capital stock of
the Company.  The Members own, beneficially and of record, all of the issued and
outstanding membership interests of the LLC.
 
(c)  Other than the Retained Entities, no Seller owns or holds, directly or
indirectly, any capital stock of, or other equity interests in, any corporation,
partnership, limited liability company, joint venture or other entity.
 
7.2  Authority.  Each Seller has the corporate or partnership right and power to
enter into, and perform its obligations under this Agreement and each other
agreement delivered in connection herewith to which it is a party; and has taken
all requisite corporate or partnership action to authorize the execution,
delivery and performance of this Agreement and each such other agreement and the
consummation of the sale of the Purchased Assets and other transactions
contemplated by this Agreement; and this Agreement has been duly authorized,
executed and delivered by such Seller and is binding upon, and enforceable
against, such Seller in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting enforcement of creditors' rights generally and by general
principles of equity (whether applied in a proceeding at law or in equity.)
 
7.3  No Violations and Consents.  (a)  Neither the execution, delivery and
performance of this Agreement by any Seller nor the consummation of the sale of
the Purchased Assets or any other transaction contemplated by this Agreement,
does or will, after the giving of notice, or the lapse of time, or otherwise,
(i) conflict with, result in a breach of, or constitute a default under, the
articles of incorporation, partnership agreement or by-laws of such Seller, or
any Law or Order, or any Contract or plan to which such Seller is a party or by
which such Seller or any of the Purchased Assets is subject or bound; (ii)
result in the creation of any Lien or other adverse interest upon any of the
Purchased Assets; (iii) terminate, amend or modify, or give any party the right
to terminate, amend, modify, abandon, or refuse to perform, any Contract or plan
to which such Seller is a party; or (iv) accelerate or modify, or give any party
the right to accelerate or modify, the time within which, or the terms under
which, any duties or obligations are to be performed, or any rights or benefits
are to be received, under any Contract or plan to which such Seller is a party.
 
(b)  Except as set forth in Section 7.3 of the Disclosure Schedule, no consent,
authorization or approval of, filing or registration with or giving of notice
to, any Governmental Authority or any other Person is necessary in connection
with the execution, delivery and performance by any Seller of this Agreement or
the consummation of the transactions contemplated hereby.
 
7.4  Brokers.  Neither this Agreement nor the sale of the Purchased Assets or
any other transaction contemplated by this Agreement was induced or procured
through any Person acting on behalf of, or representing any Seller or any of its
Affiliates as broker, finder, investment banker, financial advisor or in any
similar capacity.
 
7.5  Required Assets.  All of the rights, properties and assets utilized or
required by each Seller in connection with owning and operating the Business are
(a) either owned by such Seller or licensed or leased to Seller under one of the
Contracts conveyed to Purchaser under this Agreement; and (b) included in the
Purchased Assets or the Related Business Assets (other than the Retained
Assets).
 
7.6  Related Party Transactions.  Other than the Retained Entities and as set
forth in Section 7.6 of the Disclosure Schedule, no Seller, Partner,
Stockholder, Member or any of their Affiliates nor any of their respective
stockholders, directors, officers or employees (a) owns five percent (5%) or
more of any class of securities of, or has an equity interest of five percent
(5%) or more in, any Person which has any business relationship (as lessor,
supplier, customer, consultant or otherwise) with the Business; (b) owns, or has
any interest in, any right, property or asset which is utilized or required by a
Seller in connection with owning or operating the Business; or (c) has any other
business relationship (as lessor, supplier, customer, consultant or otherwise)
with the Business.  Without limiting the generality of the foregoing, Section
7.6 of the Disclosure Schedule sets forth a complete and accurate list of (i)
each parcel of real property that any Seller leases from any Partner,
Stockholder or Member or any Interdom Related Entity and (ii) each Contract
between any Seller, on the one hand, and any Partner, Stockholder or Member or
any Affiliate of any Seller, Partner, Stockholder or Member or any of their
respective stockholders, directors, officers or employees, on the other hand.
 
7.7  Title to Purchased Assets.  (a)  On the Most Recent Year-End Balance Sheet
Date, each Seller had, and on the date hereof such Seller has, good and
marketable title to all of the Purchased Assets existing on such date free and
clear of any Liens, other than Permitted Liens and Liens contemplated by this
Agreement to be released upon the Closing.
 
(b)  At the Closing, each Seller shall, subject to the receipt of payment
pursuant to Section 2.3(a), sell, assign, convey, transfer and deliver to
Purchasers good and marketable title to all of the Purchased Assets free and
clear of any Liens, other than Permitted Liens.
 
(c)  Set forth as Section 7.7 of the Disclosure Schedule is a true and complete
list of all of each Seller's tangible personal property utilized or required by
such Seller in connection with owning or operating the Business as of April 30,
2007, other than any item of such personal property having a cost basis of less
than $1,000.
 
7.8  Condition of Assets.  Except as set forth in Section 7.8 of the Disclosure
Schedule, all of the vehicles and other transportation equipment, machinery,
equipment, tools and other tangible personal property included in the Purchased
Assets have been well maintained and are in operating condition and repair,
ordinary wear and tear excepted, and are free from defects other than such minor
defects as do not interfere with the intended use thereof in the conduct of the
Business or adversely affect the resale value thereof.
 
7.9  Real Property.  (a)  No Seller owns or has ever owned any real property or
interests in real property, and no Seller has any outstanding option or right of
first refusal to purchase any real property or interest therein.
 
(b)  Section 7.9 of the Disclosure Schedule sets forth a true and complete list
of all real property leased or subleased by any of the Sellers, licensed to any
of the Sellers, or otherwise used or occupied by either of the Sellers for the
operation of the Business (the "Leased Real Property", together with a true and
complete list of all leases (including the parties thereto, annual rent,
expiration date and location of the real property covered thereby), lease
guaranties, subleases, licenses, easements, and agreements for the leasing, use
or occupancy of, or otherwise granting a right in or relating to the Leased Real
Property, including all amendments, terminations and modifications thereof
(each, a "Lease").  The Sellers have provided to the Purchasers a true and
complete copy of each Lease.  With respect to each such Lease: (i) the
applicable Seller has a valid and assignable interest or estate in such Lease,
free and clear of all Liens; (ii) such Lease is in full force and effect, valid
and enforceable against the applicable Seller in accordance with its terms;
(iii) such Lease constitutes the entire agreement to which the applicable Seller
is a party with respect to the subject Leased Real Property; (iv) the applicable
Seller has not assigned, sublet, transferred, conveyed, mortgaged, deeded in
trust or encumbered any interest in the interest or estate created thereby;
(v) the Leased Real Property and all facilities located thereon have received
all Permits required in connection with the operation thereof and are in
compliance with and have been operated and maintained in accordance with all
applicable Laws, including any zoning Laws; (vi) the Sellers are not in receipt
of any notice of default pursuant to such Lease, no rentals are past due and no
condition exists that is or could be a default by any party under such Lease;
(vii) the Closing will not affect the enforceability against any Person of such
Lease or the rights of the Purchaser to the continued use and possession of the
Leased Real Property for the conduct of business as currently conducted; and
(viii) there are no other parties occupying, or with a right to occupy granted
by the Sellers, the Leased Real Property.
 
(c)  All of the Leased Real Property, and all components of all improvements
included within each Leased Real Property, including the roofs, foundations,
walls and other structural elements thereof and the sprinkler and fire
protection, heating, ventilation, air conditioning, plumbing, electrical,
mechanical, sewer, waste water, storm water, paving and parking equipment,
systems and facilities included therein, are in operating condition, working
order and repair and do not require material repair or replacement in order to
serve their intended purposes, including use and operation consistent with their
present use and operation, except for scheduled maintenance, repairs and
replacements conducted or required in the Ordinary Course with respect to the
operation of the Leased Real Property.  The Leased Real Property is adequately
serviced by all utilities utilized or necessary for the effective operations of
the Business and have not, during the last two years, experienced any material
interruption in the delivery of adequate quantities of any utilities (including
electricity, telephone, natural gas, potable water, water for cooling or similar
purposes and fuel oil, but excluding any electricity interruption due to storm
damage) or other public services, including sanitary and industrial sewer
services, utilized or required by any Seller in the operation of the Business at
the Leased Real Property.
 
(d)  Each parcel of Leased Real Property abuts on at least one side a public
street or road in a manner so as to permit reasonable, customary and adequate
commercial and non-commercial vehicular and pedestrian ingress, egress and
access to such parcel, or has adequate easements across intervening property to
permit reasonable, customary and adequate commercial and non-commercial
vehicular and pedestrian ingress, egress and access to such parcel from a public
street or road.
 
(e)  There are no claims, governmental investigations, litigation or proceedings
which are pending or, to the Sellers' Knowledge, threatened against the Leased
Real Property or any Seller with respect to the Leased Real Property.
 
(f)  No condemnation or eminent domain proceedings have been initiated by
service of process on any Seller which relate to the Leased Real Property, and
no such proceedings are, to Sellers' Knowledge, threatened or have been filed by
any Governmental Authority with respect to the Leased Real Property.
 
(g)  No Seller has received written notice that any improvement on the Leased
Real Property encroaches onto (i) a parcel of land not owned or leased by any
Seller or (ii) any part of the Leased Real Property which is subject to or
encumbered by a right-of-way, easement or similar agreement.  To Sellers'
Knowledge, no improvements on any parcel of property not owned or leased by any
Seller encroaches onto the Leased Real Property.
 
(h)  No Seller is in default under or has breached, and the Leased Real Property
is not in violation of, and no event has occurred or is continuing which with
notice or the passage of time, or both, would constitute a default by any Seller
under any covenants, restrictions, rights-of-way, licenses, agreements or
easements affecting title to or relating to the use of the Leased Real Property,
and no such covenants, restriction, right-of-way, license, agreement or easement
has impaired in any material way the right of any Seller to operate the Business
at the Leased Real Property, nor has such Seller received any notice or, to
Sellers' Knowledge, is there any fence dispute, boundary dispute, boundary line
question, water dispute or drainage dispute concerning or affecting the Leased
Real Property.
 
7.10  Litigation and Compliance with Laws.  (a)  Except as set forth in
Section 7.10(a) of the Disclosure Schedule, there is no action at law or in
equity, no arbitration proceeding, and no action, proceeding, complaint or
investigation before or by any Governmental Authority, pending or, to Sellers'
Knowledge, threatened against or affecting any Seller or the Business, or any of
the Purchased Assets or any Seller's right to own the Purchased Assets or
operate the Business; and, to Sellers' Knowledge, there are no facts or
contemplated events which may reasonably be expected to give rise to any such
claim, action, suit, proceeding, complaint or investigation.  No Seller or any
of the Purchased Assets is subject to any Order.
 
(b)  There are no claims, actions, suits, proceedings or investigations pending
or, to Sellers' Knowledge, threatened against any Seller with respect to this
Agreement, or in connection with the transactions contemplated hereby.
 
(c)  Except as disclosed in Section 7.10(c) of the Disclosure Schedule, there is
no labor trouble, dispute, grievance, controversy or strike pending or, to
Sellers' Knowledge, threatened against Seller or affecting the Business.  No
Seller is a party to or bound by any collective bargaining agreement or
otherwise required to bargain with any union, or has any of them experienced
within the last twenty-four months any strikes or other actions, grievances,
claims of unfair labor practices, or other collective bargaining disputes or
trade disputes.  No organizational effort has been made or threatened by any
employee or by or on behalf of any labor union (which includes any application
or request for recognition) within the last twenty-four months with respect to
employees of any Seller.  To Sellers' Knowledge, no Seller has committed any
material unfair labor practice or violated any applicable Laws within the last
twenty-four months relating to employment or employment practices or termination
of employment, including those relating to wages and hours, discrimination in
employment, occupational health and safety, and collective bargaining.  Except
as set forth in Section 7.10(c) of the Disclosure Schedule, there is no pending
or, to Sellers' Knowledge, threatened charge or complaint against any Seller
involving any employment matter, including any charge or complaint before the
National Labor Relations Board, the Equal Employment Opportunity Commission, or
any comparable state, local, or foreign agency.
 
(d)  No Seller owns or operates, or has owned or operated, the Business or the
Purchased Assets, in violation of any Law, other than traffic and highway
violations incurred in the Ordinary Course.
 
7.11  Intellectual Property.  (a)  Section 7.11 of the Disclosure Schedule sets
forth the true and complete schedule of all trade names, trademarks, trademark
registrations, trademark applications, domain names; servicemarks, servicemark
registrations, servicemark applications; copyrights, copyright registrations,
copyright applications; patent rights (including issued patents, applications,
divisions, continuations and continuations-in-part, reissues, patents of
addition, utility models and inventors' certificates) and any licenses or
sublicenses with respect to the foregoing which are utilized or required in the
conduct of the Business. All registrations listed in the Disclosure Schedule are
in good standing, valid, subsisting and in full force and effect in accordance
with their terms. Except as set forth in Section 7.11 of the Disclosure
Schedule, no licenses, sublicenses, covenants or agreements have been granted or
entered into by any Seller in respect of any of such trade names, trademarks,
servicemarks, copyrights or patents or any applications therefor.
 
(b)  There are no patents, trademarks, trade names, servicemarks or copyrights
necessary for the conduct of the Business as presently operated, except those
included in the Purchased Assets.
 
(c)  There is not now and has not been any written claim received by Sellers
during the past three (3) years asserting any infringement, misuse or
misappropriation by any Seller of any patent, trademark, trade name,
servicemark, copyright or trade secret and which is owned or licensed by any
third party, and there is not now any existing or, to Sellers' Knowledge,
threatened claim against any Seller of infringement, misuse or misappropriation
of any patent, trademark, trade name, servicemark, copyright or trade secret.
 
(d)  There is no pending or threatened claim by any Seller against others for
infringement, misuse or misappropriation of any patent, trademark, trade name,
servicemark, copyright or trade secret owned or licensed by any Seller and which
is utilized or required in the conduct of the Business.
 
(e)  No stockholder, officer, director, employee or Affiliate of any Seller
owns, directly or indirectly, in whole or in part, any invention, patent,
proprietary right, trademark, servicemark, trade name, brand name or copyright
or application therefor (i) which such Seller is presently using in the conduct
of the Business; (ii) the use of which is necessary for the Business; or (iii)
which pertains to the Business.
 
7.12  Contracts.  (a)  Section 7.12 of the Disclosure Schedule contains a true
and complete list and description of all personal property leases, Leases, and
all other Contracts, to which any Seller is a party and relating to the
Purchased Assets or operation of the Business, except (i) purchase and sale
commitments entered into in the Ordinary Course and involving payments to or by
such Seller of $25,000 or less, (ii) Contracts which may be terminated by such
Seller on ten (10) days or less written notice without penalty to such Seller;
or (iii) Contracts which have a term of one (1) year or less and involve payment
by or to Seller of $25,000 or less.
 
(b)  All Leases or other Contracts to be transferred, assigned or conveyed to
Purchasers under this Agreement are valid, binding and enforceable against the
applicable Seller party thereto and, to Sellers' Knowledge, the other parties
thereto in accordance with their terms.  Upon consummation of the Closing, each
Lease and other Contract shall continue in full force and effect and shall not
give rise to any termination, amendment, acceleration, cancellation, penalty or
other adverse consequence.
 
(c)  No Seller or, to Sellers' Knowledge, any other Person is in breach of, or
default under, any Lease or other Contract to be conveyed to Purchasers under
this Agreement, and no event or action has occurred, is pending, or, to Sellers'
Knowledge, is threatened, which, after the giving of notice, or the lapse of
time, or otherwise, could constitute or result in a breach by any Seller, or to
Sellers' Knowledge, any other Person, or a default by any Seller, or, to
Sellers' Knowledge, any other Person, under any Lease or other Contract to be
conveyed to Purchasers under this Agreement.
 
7.13  Financial Statements and Related Matters.  (a)  Except as set forth on
Section 7.13(a) of the Disclosure Schedule, the Financial Statements for the
Partnership were prepared in accordance with GAAP consistently applied and
present fairly the financial position and results of operations of the
Partnership at the dates and for the periods indicated therein.  The Financial
Statements for the Company and for the LLC and the Partnership's Special Purpose
Financial Statements have not been audited.  Except as set forth on Section
7.13(a) of the Disclosure Schedule, the Financial Statements for the Company and
for the LLC were prepared in accordance with GAAP consistently applied and
present fairly the financial position and results of operations of the Company
or the LLC (as applicable) at the dates and for the periods indicated therein.
 
(b)  Each Seller maintains and complies in all material respects with a system
of accounting controls sufficient to provide reasonable assurances that: (i) its
business is operated in accordance with management's general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of such Seller's financial statements in conformity with GAAP, and to maintain
accountability for items therein; (iii) access to properties and assets is
permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for items is compared with
the actual levels at regular intervals and appropriate actions are taken with
respect to any differences.
 
(c)  On the Most Recent Year-End Balance Sheet Date, no Seller had any Liability
of the type which should be reflected in balance sheets (including the notes
thereto) prepared in accordance with GAAP, which was not fully disclosed,
reflected or reserved against in the Most Recent Year-End Balance Sheet; and,
except for Liabilities which have been incurred since the Most Recent Year-End
Balance Sheet Date in the Ordinary Course, since the Most Recent Year-End
Balance Sheet Date, no Seller has incurred any Liability.
 
(d)  All of the Accounts Receivable which are reflected in the Most Recent
Year-End Balance Sheet were acquired by Sellers in the Ordinary Course; and all
of the Accounts Receivable which have been or will be acquired by Sellers since
the Most Recent Year-End Balance Sheet Date were or will be acquired in the
Ordinary Course.  Each of the Accounts Receivables arose from bona fide sales of
goods or services in the Ordinary Course to Persons that are not Affiliates of
Sellers.
 
(e)  As of the date hereof, no Seller has any Indebtedness, except as described
in Section 7.13(e) of the Disclosure Schedule; and, as of the Closing, no Seller
will have any Indebtedness.
 
7.14  Changes Since the Most Recent Year-End Balance Sheet Date.  Since the Most
Recent Year-End Balance Sheet Date, except as set forth in Section 7.14 of the
Disclosure Schedule:
 
(a)  The Business has been conducted and carried on only in the Ordinary Course;
 
(b)  Except for supplies purchased, sold or otherwise disposed of in the
Ordinary Course, no Seller has purchased, sold, leased, mortgaged, pledged or
otherwise acquired or disposed of any properties or assets of or for the
Business in an individual amount exceeding $25,000 and the Sellers,
collectively, have not purchased, sold, leased, mortgaged, pledged or otherwise
acquired or disposed of any properties or assets of or for the Business in an
aggregate amount exceeding $150,000;
 
(c)  No Seller has sustained or incurred any loss or damage (whether or not
insured against) to its properties or assets on account of fire, flood, accident
or other calamity which has interfered with or affected in any material respect,
or may interfere with or affect in any material respect, the operation of the
Business;
 
(d)  No Seller has made, or become committed to make, any payment, contribution
or award under or into any bonus, pension, profit sharing, deferred compensation
or similar plan, program or trust covering any employee of the Business, except
as disclosed in Section 7.18 of the Disclosure Schedule;
 
(e)  There has been no Material Adverse Change and, to Sellers' Knowledge, no
state of facts exists which may reasonably be expected to give rise to any
Material Adverse Change;
 
(f)  No Seller has made any loans, advances or capital contributions to, or
investments in, any other Person;
 
(g)  No Seller has changed any accounting systems, policies, principles or
practices (including any change in depreciation or amortization policies or
rates) used with respect to the Business; or
 
(h)  No Seller has entered into, authorized or permitted any agreement or
transaction with any Partner, Stockholder or any Interdom Related Entity that
will survive the Closing.
 
(i)  No Seller has agreed to do any of the items set forth in Sections 7.14(b),
(d), (e), (f), (g) or (h).
 
7.15  Insurance.  Section 7.15 of the Disclosure Schedule sets forth and
describes all policies of insurance which are maintained by each Seller and
which relate to the Business; and all of such policies of insurance are in good
standing, valid and subsisting, and in full force and effect in accordance with
their terms.  No Seller has been refused any insurance with respect to the
Purchased Assets or Business, and its coverage has not been limited by any
insurance carrier to which it has applied for any such insurance or with which
it has carried.
 
7.16  Licenses and Permits.  Section 7.16 of the Disclosure Schedule sets forth
a complete and correct list of all licenses, franchises, permits, fuel permits,
operating authorities, state operating licenses or registrations and other
interstate or intrastate regulatory licenses and other governmental
authorizations held by each Seller relating to the Business (collectively,
"Permits").  The Permits are valid and in effect and no Seller has received any
notice that any Governmental Authority intends to cancel, terminate or not renew
any of the same.  To Sellers' Knowledge, each Seller holds all permits necessary
for the conduct of the Business as heretofore conducted.  Section 7.16 of the
Disclosure Schedule sets forth a list of the certificates of authority that each
Seller holds from the Surface Transportation Board to operate as a motor carrier
or broker of general commodities and the certificates of authority that each
Seller holds in certain states to operate as an intrastate motor carrier or
broker of general commodities.  No certificate of authority issued to any Seller
to operate as a motor carrier or broker is subject to pending or, to Sellers'
Knowledge, threatened action on the part of any Governmental Authority for
revocation, restriction or encumbrance.  Neither the U.S. Department of
Transportation nor any state regulatory agency has issued to any Seller a safety
rating of "unsatisfactory."
 
7.17  Environmental Matters.  (a)  To Sellers' Knowledge, no Hazardous Materials
have been used, transported, manufactured, processed, stored, treated or
disposed, in, beneath or on the Leased Real Property except as necessary to the
conduct of the Business and in compliance with Environmental Laws.  Section
7.17(a) of the Disclosure Schedule lists the customers for which any Seller has
transported, or arranged for the transportation of, (i) one hundred (100) or
more shipments of Hazardous Materials during the year ended December 31, 2006,
and (ii) forty (40) or more shipments of Hazardous Materials during the current
year period ended April 30, 2007.
 
(b)  To Sellers' Knowledge, no Seller has transported, used, generated, treated,
stored or disposed of Hazardous Materials on, into or beneath the surface of any
of the parcels of Leased Real Property, except in compliance with applicable
Environmental Laws.  To Sellers' Knowledge, there has not occurred, nor is there
presently occurring, a Release or threatened Release of any Hazardous Material
on, into, from or beneath the surface of any of the parcels of Leased Real
Property, and no part of the Leased Real Property or, to Sellers' Knowledge, no
part of any parcels adjacent to the Leased Real Property, including the ground
water located thereon, is presently contaminated by Hazardous Materials.
 
(c)  No Seller has treated, transported or disposed, nor has it allowed or
arranged for any third parties to treat, transport, or dispose, any Hazardous
Materials or other waste, (i) to or at a site which, was not lawfully permitted
to receive such Hazardous Material or other waste for such purpose, (ii) to or
at a site which has been placed on the National Priorities List or its state
equivalent, or (iii) to or at a site which the United States Environmental
Protection Agency or the relevant state agency has proposed or is proposing to
place on the National Priorities List or its state equivalent, or (iv) in a
manner which gives rise to liability under any Environmental Laws.  No Seller
has received written notice, and, to Sellers' Knowledge, there are no facts
which could give rise to any notice, that such Seller is, or may be, a
potentially responsible party for a federal or state environmental cleanup site
arising from or relating to the Business or the Purchased Assets or for
corrective action arising from or relating to the Business or the Purchased
Assets under any Environmental Law.  No Seller has (A) received any written or
oral request for information in connection with any federal or state
environmental cleanup site arising from or relating to the Business or Purchased
Assets or (B) undertaken (or been requested to undertake) any response or
remedial actions or cleanup action of any kind arising from or relating to the
Business or the Purchased Assets at the request of any Governmental Authority,
or at the request of any other Person.
 
(d)  Except as identified in Section 7.17(d) of the Disclosure Schedule, to
Sellers' Knowledge, there are no underground storage tanks, aboveground storage
tanks, asbestos containing materials, or PCB containing capacitors, transformers
or other equipment on any of the parcels of Leased Real Property.  To Sellers'
Knowledge, there has been no Release from any underground or aboveground storage
tank or any PCB containing transformer, capacitor or equipment, other than in
compliance with applicable Laws, and none of the underground or aboveground
storage tanks or the PCB containing capacitors, transformers or equipment
identified in Section 7.17(d) of the Disclosure Schedule has within the last
three (3) years been, and none now need to be, repaired or replaced.
 
(e)  Section 7.17(e) of the Disclosure Schedule identifies and Sellers have
provided to Purchasers copies of (i) all environmental audits, assessments, or
occupational health studies in the possession of any Seller with respect to the
Business or the Purchased Assets within the past three (3) years, (ii) the
results of any groundwater, soil, air or asbestos monitoring undertaken with
respect to any of the parcels of Leased Real Property, (iii) all citations
issued with respect to the Business or the Purchased Assets within the past
three years under the Occupational Safety and Health Act (29 U.S.C. Sections 651
et seq.) and (iv) all written claims, liabilities, litigation, notices of
violation, administrative proceedings, whether pending or threatened, or Orders
issued with respect to the Business within the past three years under applicable
Environmental Laws.
 
(f)  No Seller (i) has pending or on file any application to treat, incinerate
or dispose of PCBs or holds any permit, license or right to incinerate PCBs,
(ii) engages (or has engaged) in the land filling of Hazardous Materials except
in compliance with applicable Environmental Laws or (iii) engages (or has
engaged) in any road oiling activities nor have they applied or used oil or
Hazardous Materials for dust control or paving purposes.
 
(g)  Each Seller has been and is in compliance with all applicable Environmental
Laws, including obtaining and maintaining in effect all permits, licenses or
other authorizations required by applicable Environmental Laws, and each Seller
has been and is currently in compliance with all such permits, licenses and
authorizations.
 
7.18  Employee Benefit Plans.  (a)  Except as set forth in Section 7.18 of the
Disclosure Schedule, no Seller maintains, sponsors, contributes to or has any
Liability (including potential liability by reason of it being an ERISA
Affiliate with respect to another entity) with respect to:
 
(i)  any "employee welfare benefit plan" or "employee pension benefit plan" as
those terms are respectively defined in sections 3(1) and 3(2) of ERISA, or any
"multiemployer plan" (as defined in section 3(37) or Section 4001(3) of ERISA)
(a "Multiemployer Plan");
 
(ii)  any retirement or deferred compensation plan, incentive compensation plan,
stock plan, unemployment compensation plan, vacation pay, severance pay, bonus
or benefit arrangement, insurance or hospitalization program or any other fringe
benefit arrangements for any current or former employee, director, consultant or
agent, whether pursuant to contract, arrangement, custom or informal
understanding, which does not constitute an "employee benefit plan" (as defined
in section 3(3) of ERISA); or
 
(iii)  any employment agreement.
 
(b)  A true and complete copy of each of the plans, arrangements and agreements
set forth in Section 7.18 of the Disclosure Schedule (collectively, the "Benefit
Plans"), and all contracts or agreements relating thereto, or to the funding
thereof, including all trust agreements, insurance contracts, administration
contracts, investment management agreements, subscription and participation
agreements, and recordkeeping agreements, each as in effect on the date hereof,
has been provided to Purchasers.  In the case of any Benefit Plan which is not
in written form, Purchasers have been provided with a true and complete
description of such Benefit Plan as in effect on the date hereof.  A true and
complete copy of the three most recent annual reports, and the most recent
summary plan description and IRS determination letter with respect to each such
Benefit Plan, to the extent applicable, and a current schedule of assets (and
the fair market value thereof assuming liquidation of any asset which is not
readily tradeable) held with respect to any funded Benefit Plan has been
provided to Purchasers.
 
(c)  As to all Benefit Plans:
 
(i)  All Benefit Plans comply and have been administered in form and in
operation with all requirements of Law applicable thereto, and there has been no
notice issued by any Governmental Authority questioning or challenging such
compliance.
 
(ii)  All Benefit Plans that are employee pension benefit plans (as defined in
section 3(2) of ERISA) comply in form and in operation with all applicable
requirements of sections 401(a) and 501(a) of the Code; each such Benefit Plan
has a current determination letter issued with respect thereto by the IRS; and
no event has occurred which will or could give rise to disqualification of any
such Benefit Plan under such sections or to a tax under section 511 of the Code.
 
(iii)  None of the assets of any Benefit Plan is invested in employer securities
or employer real property.
 
(iv)  Each of the Benefit Plans complies with the requirements of section 409A
of the Code.
 
(v)  All contributions and premiums required by Law or the terms of a Benefit
Plan to be paid prior to the Closing have been or will be timely made or paid in
full prior to the Closing.
 
(vi)  There has been no act or omission which has given rise to or may give rise
to fines, penalties, taxes, or related charges under sections 502(c), 502(i),
502(l) or 4071 of ERISA or Chapters 43, 47, or 68 of the Code for which any
Seller or any ERISA Affiliate of any Seller may be liable.  No action has been
taken to correct any defects with respect to any Benefit Plan under any IRS
correction procedure and, to Sellers' Knowledge, no such action is required.
 
(vii)  Neither the execution of this document nor the consummation of the
transactions contemplated by this Agreement will, either alone or in combination
with another event, result in (A) any payment of severance or other compensation
to any current or former employee of any Seller or (B) result in the
acceleration of the time of payment or vesting of any compensation or benefit.
 
(viii)  There are no actions, suits or claims (other than routine claims for
benefits) pending or, to Sellers' Knowledge, threatened involving such Benefit
Plans or the assets thereof, and, to Sellers' Knowledge, no facts exist which
could give rise to any such actions, suits or claims (other than routine claims
or benefits).
 
(ix)  No Benefit Plan is subject to Title IV of ERISA or the funding
requirements of Section 412 of the Code; and no benefit plan is a Multiemployer
Plan.
 
(x)  Each Benefit Plan which constitutes a "group health plan" (as defined in
section 607(1) of ERISA or section 4980B(g)(2) of the Code), has been operated
in compliance with applicable Law.
 
(xi)  No Seller or any ERISA Affiliate of any Seller has Liability under any
Benefit Plan or otherwise for providing post-retirement medical or life
insurance benefits, other than statutory liability for providing group health
plan continuation coverage under Part 6 of Title 1 of ERISA and section 4980B
(or any predecessor section thereto) of the Code.
 
(xii)  There has been no act or omission that would impair the right or ability
of any Seller or any ERISA Affiliate of any Seller unilaterally to amend or
terminate any Benefit Plan.
 
(d)  Prior to the date hereof, Sellers have provided to Purchasers a true and
complete list of all of its employees and their respective salary or wages.
 
7.19  Taxes.  (a)  Sellers have complied with all Laws relating to Taxes and
have duly and timely filed all Tax Returns relating to the Purchased Assets, the
Business, or the Transferred Employees that were due.  All such returns are
true, correct, and complete and were timely prepared and filed in accordance
with applicable Law.  All Taxes due and payable with respect to any returns
(whether or not shown as payable), or otherwise due and payable by the Sellers
with respect to the Purchased Assets, the Business, or the Transferred Employees
or for which the Sellers could be liable as a result of transferee liability,
joint and several liability, contractual liability, or otherwise, have been
timely paid to the appropriate taxing authority.  There are no existing Tax
Liens (other than Liens for current Taxes not yet due and payable) upon the
properties or assets of any Seller.  All applicable sales Taxes were paid by the
Sellers when the Purchased Assets were acquired.  No Seller has at any time been
required to collect and remit sales and use Taxes to any taxing authority, nor
will the transactions contemplated by this Agreement cause any of Sellers to be
subject to any such requirements.  Sellers have provided Purchasers true,
correct, and complete copies of (i) all material federal, state, local, and
foreign tax returns filed by any Seller (or their Affiliates) with respect to
the Business, the Purchased Assets, or the Transferred Employees in the past
five years; and (ii) all material notices, correspondence, and similar materials
received by any Seller (or their Affiliates) from any taxing authority relating
to the Business, the Purchased Assets, or the Transferred Employees or Taxes
associated therewith.
 
(b)  Sellers have (i) withheld all required amounts from payments to employees
and timely remitted such amounts to the proper agencies in accordance with
applicable laws; (ii) withheld all required amounts from payments to agents,
contractors and nonresidents related to the Business and timely remitted such
amounts to the proper agencies; (iii) timely paid all employer contributions and
premiums to the proper agencies; and (iv) filed all federal, state, local and
foreign returns and reports with respect to employee income tax withholding,
social security Taxes and premiums, and unemployment Taxes and premiums related
to the Business or the Transferred Employees, all in compliance with applicable
laws.
 
(c)  No portion of the cost of any of the Purchased Assets was financed directly
or indirectly from the proceeds of any tax exempt state or local government
obligation described in Code Section 103(a).  None of the Purchased Assets is
tax exempt use property under Code Section 168(h).  None of the Purchased Assets
is property that any Seller is required to treat as being owned by any other
Person pursuant to the safe harbor lease provision of former Code Section
168(f)(8).  None of the Purchased Assets constitutes stock in a corporate
subsidiary or a joint venture, partnership, limited liability company interest,
or other arrangement or contract which is taxed as a partnership for U.S.
federal income tax purposes.
 
(d)  No Seller is a foreign person within the meaning of Code Section 1445.  No
Seller has (or has previously had any) permanent establishment in any foreign
country and no Seller engages (or has previously engaged) in a trade or business
within the meaning of the Code relating to the creation of a permanent
establishment in any foreign country.
 
(e)  Neither the Code nor any other provision of law requires the Purchasers to
withhold any portion of the Purchase Price.
 
(f)  No Seller has any obligation for Taxes pursuant to any contract that either
Purchaser is assuming as a result of the transactions contemplated by this
Agreement.  No Seller has extended any statute of limitations relating to Taxes
for which either Purchaser could be liable under this Agreement or pursuant to
applicable Law.  No taxing authority has made a claim that as a result of
conducting the Business, owning any Purchased Assets, or employing any
Transferred Employee any Seller is obligated to pay Taxes in a jurisdiction in
which such Seller is not filing tax returns.  No audits or other proceedings are
ongoing or, to Sellers' Knowledge, threatened with respect to any Taxes relating
to the Business, the Purchased Assets, or the Transferred Employees for which
either Purchaser could have liability under this Agreement or under applicable
Laws.  There are no unpaid or proposed assessments for Taxes with respect to any
of the Purchased Assets.
 
(g)  No Seller is party to any contract, plan, or other arrangement with any
Transferred Employee or other person that is being assumed by Purchasers which
could (either alone or aggregated with other payments) give rise to a payment
(or another benefit) that is not deductible under Code section 280G or subject
to the excise Tax under Code section 4999.
 
7.20  Suppliers; Customers; BNSF and NS.
 
(a)  Suppliers.  Section 7.20(a) of the Disclosure Schedule sets forth the ten
(10) largest suppliers of Sellers on a combined basis (based on dollar amounts
paid by Sellers for products or services supplied to Sellers) for the year ended
December 31, 2006 and the current year period ended April 30, 2007 (the
"Material Suppliers") and the amounts paid by Sellers to such Material Suppliers
during such periods.  Except as set forth in Section 7.20(a) of the Disclosure
Schedule, (i) all Material Suppliers continue to be suppliers of Sellers; (ii)
no Seller has received any notice, nor is any Seller otherwise aware, that any
Material Supplier intends to reduce materially its business with Sellers from
the levels achieved during the year ended December 31, 2006 or the current year
period ended April 30, 2007; (iii) since the Most Recent Year-End Balance Sheet
Date, no Material Supplier has terminated its relationship with any Seller or,
to Sellers' Knowledge, threatened to do so; (iv) since the Most Recent Year-End
Balance Sheet Date, no Material Supplier has modified or, to Sellers' Knowledge,
indicated that it intends to modify its relationship with, or rates it charges
to, any Seller in a manner which is less favorable in any material respect to
such Seller or has agreed not to or, to Sellers' Knowledge, indicated it will
not agree to do business on such rates, terms and conditions at least as
favorable as the rates, terms and conditions provided to such Seller on the Most
Recent Year-End Balance Sheet Date; and (v) no Seller is involved in any
material claim, dispute or controversy with any Material Supplier.  No Material
Supplier has threatened to take any of the actions described in this Section
7.20(a) as a result of the transactions contemplated by this Agreement.  To
Sellers' Knowledge, since the Most Recent Year-End Balance Sheet Date, there has
been no other adverse change in the relationship between any Seller and any
Material Supplier.
 
(b)  Customers.  Section 7.20(b) of the Disclosure Schedule sets forth the
nineteen (19) largest customers of Sellers on a combined basis (based on dollar
amounts of services purchased from Sellers) for the year ended December 31, 2006
and the current year period ended April 30, 2007 (the "Material Customers") and
the amounts for which Sellers invoiced such Material Customers during such
periods.  Except as set forth in Section 7.20(b) of the Disclosure Schedule, (i)
all Material Customers continue to be customers of Sellers, (ii) no Seller has
received any notice, nor is any Seller otherwise aware, that any Material
Customer will reduce materially its business with Sellers from the levels
achieved during the year ended December 31, 2006 or the current year period
ended April 30, 2007; (iii) since the Most Recent Year-End Balance Sheet Date,
no Material Customer has terminated its relationship with any Seller or, to
Sellers' Knowledge, threatened to do so; (iv) since the Most Recent Year-End
Balance Sheet Date, no Material Customer has modified or, to Sellers' Knowledge,
indicated that it intends to modify its relationship with, or rates it pays to,
any Seller in a manner which is less favorable in any material respect to such
Seller or has agreed not to or, to Sellers' Knowledge, indicated it will not
agree to do business on such rates, terms and conditions at least as favorable
as the rates, terms and conditions provided to such Seller on the Most Recent
Year-End Balance Sheet Date; and (v) no Seller is involved in any material
claim, dispute or controversy with any Material Customer.  No Material Customer
has threatened to take any of the actions described in this Section 7.20(b) as a
result of the transactions contemplated by this Agreement.  To Sellers'
Knowledge, since the Most Recent Year-End Balance Sheet Date, there has been no
other adverse change in the relationship between any Seller and any Material
Customer.
 
(c)  BNSF and NS Contract,  No Seller has received any notice, nor is any Seller
otherwise aware, that either of Burlington Northern Santa Fe Corporation
("BNSF") or Norfolk Southern ("NS") will reduce materially its business with any
Seller from the levels achieved during the year ended December 31, 2006 or the
current year period ended April 30, 2007.  Since the Most Recent Year-End
Balance Sheet Date, (i) neither BNSF nor NS has terminated its relationship with
any Seller or, to Sellers' Knowledge, threatened to do so; (ii) neither BNSF nor
NS has modified or, to Sellers' Knowledge, indicated that it intends to modify
its relationship with, or the rates it charges to, any Seller in a manner which
is less favorable in any material respect to such Seller or has agreed not to
or, to Sellers' Knowledge, indicated it will not agree to do business on such
rates, terms and conditions at least as favorable as the rates, terms and
conditions provided to such Seller on the Most Recent Year-End Balance Sheet
Date; and (iii) no Seller is involved in any material claim, dispute or
controversy with either BNSF or NS.  Neither BNSF nor NS has notified Sellers
that it may take any of the actions described in this Section 7.20(c) as a
result of the transactions contemplated by this Agreement.  To Sellers'
Knowledge, since the Most Recent Year-End Balance Sheet Date, there has been no
other adverse change in the relationship between any Seller and either BNSF or
NS.
 
7.21  Full Disclosure.  No representation or warranty of Sellers contained in
this Agreement or the Disclosure Schedule contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements made, in the context in which made, not
materially false or misleading.
 
ARTICLE VIII
 
Representations and Warranties of Purchasers
 
Purchasers represent and warrant to Sellers (which representations and
warranties shall survive the Closing regardless of what examinations,
inspections, and other investigations Sellers have heretofore made, or may
hereafter make, with respect to such representations and warranties) as follows:
 
8.1  Due Incorporation.  Each Purchaser is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
 
8.2  Authority.  Each Purchaser has the corporate right and power to enter into,
and perform its obligations under this Agreement and each other agreement
delivered in connection herewith to which it is a party, and has taken all
requisite corporate action to authorize the execution, delivery and performance
of this Agreement and such other agreements and the consummation of the purchase
of the Purchased Assets and other transactions contemplated by this Agreement;
and this Agreement has been duly executed and delivered by each Purchaser and
each is binding upon, and enforceable against, such Purchaser in accordance with
its terms; except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors' rights generally and by general principles of equity (whether applied
in a proceeding at law or in equity.)
 
8.3  No Violations.  Neither the execution, delivery or performance of this
Agreement by either Purchaser, nor the consummation of the purchase of the
Purchased Assets or any other transaction contemplated by this Agreement, does
or will, after the giving of notice, or the lapse of time, or otherwise conflict
with, result in a breach of, or constitute a default under, the certificate of
incorporation or by-laws of such Purchaser, or any Law or Order, or any Contract
or plan to which such Purchaser is a party.
 
8.4  Brokers.  Neither this Agreement nor the purchase of the Purchased Assets
or any other transaction contemplated by this Agreement was induced or procured
through any Person acting on behalf of, or representing, either Purchaser or any
of their respective Affiliates as broker, finder, investment banker, financial
advisor or in any similar capacity.
 
ARTICLE IX
 
Conditions to Closing Applicable to Purchasers
 
The obligations of Purchasers hereunder (including the obligation of Purchasers
to close the transactions herein contemplated) are subject to the following
conditions precedent:
 
9.1  No Termination.  Neither Purchasers nor Sellers shall have terminated this
Agreement pursuant to Section 11.1.
 
9.2  Bring-Down of Sellers' Warranties and Covenants.  The warranties and
representations made by Sellers herein to Purchasers shall be true and correct
in all material respects on and as of the Closing Date with the same effect as
if such warranties and representations had been made on and as of the Closing
Date and Sellers shall have performed and complied with all agreements,
covenants and conditions on its part required to be performed or complied with
on or prior to the Closing Date; and at the Closing, Purchasers shall have
received a certificate executed by the President of each Seller to the foregoing
effect.
 
9.3  No Material Adverse Change.  Since the Interim Balance Sheet Date, there
shall have been no Material Adverse Change and no material change in any
Seller's relationship with its employees or in the anticipated integration of
any Seller's employees with any Purchaser's employees, in each case, as
determined in the reasonable discretion of Purchasers.
 
9.4  Pending Actions.  No investigation, action, suit or proceeding by any
Governmental Authority and no action, suit or proceeding by any other Person,
shall be pending on the Closing Date which challenges, or might result in a
challenge to, this Agreement or any transactions contemplated hereby, or which
claims, or might give rise to a claim for, damages against Purchasers in a
material amount as a result of the consummation of this Agreement.
 
9.5  Required Contract Consents.  Purchasers shall have received evidence
reasonably satisfactory to it of the receipt of the required consents listed in
Schedule 9.5.
 
9.6  Required Governmental Approvals.  Purchasers shall have received all
required consents, approvals or authorizations of any Governmental Authority
required on the part of Sellers in connection with the performance by Sellers of
their obligations under this Agreement and the consummation of the transactions
contemplated hereby, including any consents, approvals or authorizations
described in the Disclosure Schedule, and Sellers shall have complied with any
applicable provisions of Law requiring any notification, declaration, filing,
registration and/or qualification with any Governmental Authority in connection
with such performance and consummation.
 
9.7  Required Permits.  Purchasers shall have obtained those material permits,
licenses, qualifications, registrations, authorizations and other approvals of
Governmental Authorities necessary for Purchasers to operate the Business in
substantially the same manner as operated by Sellers prior to the Closing.
 
9.8  Due Diligence.  Purchasers shall have completed their due diligence
investigation of the Business and the Sellers (including the Partnership’s
Special Purpose Financial Statements) and shall be reasonably satisfied with the
results of such investigation.
 
9.9  Environmental Assessment Report.  Purchasers shall have received an
environmental Phase I report with respect to the parcels of Leased Real Property
listed in Schedule 9.9 and Purchasers shall be reasonably satisfied with the
findings, recommendations and conclusions set forth in each such report.
 
9.10  Retained Earnings.  Purchasers shall be reasonably satisfied that the
Estimated Retained Earnings Adjustment Amount is a fair approximation of the
expected Final Retained Earnings Adjustment Amount.
 
9.11  Non-Foreign Person Certification.  Each Seller shall have delivered to
Purchasers a certificate, duly completed and executed by such Seller pursuant to
Section 1.1445-2(b)(2) of the Treasury Regulations, certifying that such Seller
is not a "foreign person" within the meaning of Section 1445 of the Code.
 
9.12  All Necessary Documents.  All proceedings to be taken in connection with
the consummation of the transactions contemplated by this Agreement and all
documents incident thereto, shall be reasonably satisfactory in form and
substance to Purchasers and Purchasers shall have received copies of such
documents as Purchasers may reasonably request in connection therewith,
including those documents to be delivered pursuant to Section 3.2.
 
Purchasers shall have the right to waive any of the foregoing conditions
precedent.
 
ARTICLE X
 
Conditions to Closing Applicable to Sellers
 
The obligations of Sellers hereunder (including the obligation of Sellers to
close the transactions herein contemplated) are subject to the following
conditions precedent:
 
10.1  No Termination.  Neither Purchasers nor Sellers shall have terminated this
Agreement pursuant to Section 11.1.
 
10.2  Bring-Down of Purchasers' Warranties and Covenants.  All warranties and
representations made by Purchasers herein to Sellers shall be true and correct
in all material respects on and as of the Closing Date with the same effect as
if such warranties and representations had been made on and as of the Closing
Date, and Purchasers shall have performed and complied with all agreements,
covenants and conditions on its part required to be performed or complied with
on or prior to the Closing Date, and at the Closing, Sellers shall have received
a certificate executed by the President or any Vice President of each Purchaser
to the foregoing effect.
 
10.3  Pending Actions.  No investigation, action, suit or proceeding by any
Governmental Authority, and no action, suit or proceeding by any other Person,
shall be pending on the Closing Date which challenges or might result in a
challenge to this Agreement or any transaction contemplated hereby, or which
claims, or might give rise to a claim for, damages against Sellers in a material
amount as a result of the consummation of the transactions contemplated hereby.
 
10.4  All Necessary Documents.  All proceedings to be taken in connection with
the consummation of the transactions contemplated by this Agreement, and all
documents incident thereto, shall be reasonably satisfactory in form and
substance to Sellers, and Sellers shall have received copies of such documents
as it may reasonably request in connection therewith, including those documents
to be delivered pursuant to Section 3.3.
 
Sellers shall have the right to waive any of the foregoing conditions precedent.
 
ARTICLE XI
 
Termination
 
11.1  Termination.  This Agreement may be terminated at any time prior to the
Closing only as follows:
 
(a)  by mutual consent of Purchasers and Sellers;
 
(b)  by Purchasers or by Sellers, if at or before the Closing any condition set
forth herein for the benefit of Purchasers or Sellers, respectively, shall not
have been timely met or cannot be timely met; provided, the party seeking to
terminate is not in breach of or default under this Agreement;
 
(c)  by Purchasers if the Closing of the transactions contemplated by this
Agreement shall not have occurred on or before June 30, 2007, or such later date
as may have been agreed upon in writing by the parties hereto; provided,
Purchasers are not in breach of or default under this Agreement;
 
(d)  by Purchasers at any time prior to the Closing in the event Sellers have
provided any written notice to Purchasers pursuant to Section 5.2(b); or
 
(e)  by Purchasers or by Sellers if any representation or warranty made herein
for the benefit of Purchasers or Sellers, respectively, is untrue in any
material respect, or Sellers or Purchasers, respectively, shall have defaulted
in any material respect in the performance of any material obligation under this
Agreement.
 
If either party terminates this Agreement pursuant to this Article XI, all
rights and obligations of Sellers and Purchasers hereunder (except for
Purchasers' obligations under Section 5.6(c), the Partnership's and the Parent's
obligations under the Confidentiality Agreement heretofore executed by such
parties and the obligations of the parties under Article XIII) shall terminate
without any liability of either party, other than any liability of any party for
the breach of its obligations hereunder.
 
ARTICLE XII
 
Indemnification
 
12.1  Indemnification by Sellers.  Subject to the provisions of this
Article XII, Sellers covenant and agree after the Closing to indemnify, defend
and hold harmless the Purchasers and their Affiliates (including Parent and
other stockholders) (collectively, the "Purchaser Indemnitees"), from and
against any and all Adverse Consequences incurred or suffered by the Purchaser
Indemnitees arising or resulting from any of the following:
 
(a)  any inaccuracy in or breach of, or, with respect to a third-party claim,
any alleged breach or inaccuracy of, any representation or warranty of Sellers
set forth in this Agreement (or the Disclosure Schedule) or in any document or
certificate delivered by Sellers, the Partners, the Stockholders or any Interdom
Related Entity in connection with this Agreement;
 
(b)  any breach of any covenant or agreement of Sellers, the Partners or the
Stockholders set forth herein or in any document or certificate delivered by
Sellers, the Partners or the Stockholders or any Interdom Related Entity in
connection with this Agreement;
 
(c)  any Retained Liabilities;
 
(d)  any Retained Assets;
 
(e)  the following Taxes: (i) the Sellers' allocable share of any Transfer Taxes
(as determined pursuant to Section 2.9) imposed on any Purchaser Indemnitee as a
result of the transactions contemplated by this Agreement; (ii) all Taxes of the
Sellers (including Taxes for which any Seller is liable as a result of
transferee liability, joint and several liability, contractual liability, or
otherwise) unrelated to the Purchased Assets, the Business, and the Transferred
Employees; and (iii) all Taxes (other than Assumed Taxes) for periods ending on
or before the Closing Date that are related to the Purchased Assets, the
Business, and the Transferred Employees.  For purposes of this subsection, (i)
Taxes determined by reference to income, capital gains, gross income, gross
receipts, sales, net profits, windfall profits or similar items or resulting
from a transfer of assets incurred during a period beginning before and ending
after the Closing Date shall be allocated between the portion of the period
beginning prior to and ending on the Closing Date and the portion of the period
ending after the Closing Date based on the date on which such items accrued;
(ii) Taxes such as real property Taxes and personal property Taxes shall be
allocated between the portion of a period ending on the Closing Date and the
portion of the period ending after the Closing Date on a per diem basis based on
the number of days in the period; and (iii) any interest, penalties, additions
to tax or additional amounts that relate to Taxes for any period, or a portion
of any period, ended on or before the Closing Date shall be treated as occurring
on or prior to the Closing Date whether such items are incurred, accrued,
assessed or similarly charged on, before or after the Closing Date; or
 
(f)  any liability or obligation relating to any matter described on Schedule
12.1(f).
 
For the avoidance of doubt, Sellers shall have no obligation under this Section
12.1 to indemnify the Purchaser Indemnitees in any amount in excess of the
actual Adverse Consequences incurred or suffered by the Purchaser Indemnitees;
provided, however, that actual Adverse Consequences may include damages
calculated on a "multiple of earnings" basis in the event the Adverse
Consequences incurred or suffered by the Purchaser Indemnitees arose or resulted
from a breach or default that affected the net income of any Seller during the
three-year period ending on December 31, 2006.


12.2  Indemnification by Purchaser.  Subject to the provisions of this
Article XII, Purchasers covenant and agree after the Closing to indemnify,
defend and hold harmless Sellers, the Partners, the Principal Stockholders and
the Members (together, the "Seller Indemnitees") from and against any and all
Adverse Consequences incurred or suffered by the Seller Indemnitees arising or
resulting from, directly or indirectly, any of the following:
 
(a)  any inaccuracy in or breach of, or, with respect to a third-party claim,
any alleged breach or inaccuracy of, any representation or warranty of
Purchasers set forth in this Agreement or in any document or certificate
delivered by Purchasers in connection with this Agreement;
 
(b)  any breach of any covenant or agreement of Purchasers set forth herein or
in any document or certificate delivered by Purchasers in connection with this
Agreement;
 
(c)  any Assumed Liability; or
 
(d)  the Purchasers' allocable share of any Transfer Taxes (as determined
pursuant to Section 2.9) imposed on any Seller Indemnitee as a result of the
transactions contemplated by this Agreement.
 
12.3  Claim Procedure/Notice of Claim.
 
(a)  A party entitled, or seeking to assert rights, to indemnification under
this Article XII (an "Indemnified Party") shall give written notification (a
"Claim Notice") to the party from whom indemnification is sought (an
"Indemnifying Party") which contains (i) a description and the amount (the
"Claimed Amount"), if then known, of any Adverse Consequences incurred or
reasonably expected to be incurred by the Indemnified Party and (ii) a statement
that the Indemnified Party is entitled to indemnification under this Article XII
for such Adverse Consequences and a reasonable explanation of the basis
therefor.
 
(b)  Within twenty (20) days after receipt of a Claim Notice (other than a Claim
Notice based on a third-party claim), the Indemnifying Party shall deliver to
the Indemnified Party a written response (the "Response") in which the
Indemnifying Party shall either: (i) agree that the Indemnified Party is
entitled to receive all of the Claimed Amount or (ii) dispute that the
Indemnified Party is entitled to receive any or all of the Claimed Amount and
the basis for such dispute (in such an event, the Response shall be referred to
as an "Objection Notice").  If no Response is delivered by the Indemnifying
Party to the Indemnified Party within such 20-day period, the Indemnifying Party
shall be deemed to have agreed that an amount equal to the entire Claimed Amount
shall be payable to the Indemnified Party and such Claimed Amount shall be
promptly paid to Purchaser or Sellers, as applicable.
 
(c)  In the event that the parties are unable to agree on whether Adverse
Consequences exist or on the amount of such Adverse Consequences within the
20-day period after receipt of a Claim Notice, either Purchasers or Sellers may
(but are not required to do so) petition or file an action in a court of
competent jurisdiction for resolution of such dispute.
 
(d)  In the event that the Indemnified Party is entitled, or is seeking to
assert rights, to indemnification under this Article XII relating to a
third-party claim, the Indemnified Party shall give written notification to the
Indemnifying Party of the commencement of any suit or other legal proceeding
relating to such third-party claim.  Such notification shall be given within
twenty (20) days after receipt by the Indemnified Party of notice of such suit
or proceeding, shall be accompanied by reasonable supporting documentation
submitted by such third party (to the extent then in the possession of the
Indemnified Party) and shall describe in reasonable detail (to the extent known
by the Indemnified Party) the facts constituting the basis for such suit or
proceeding and the amount of the claimed Adverse Consequences, if then known;
provided, however, that no delay or deficiency on the part of the Indemnified
Party in so notifying the Indemnifying Party shall relieve the Indemnifying
Party of any liability or obligation hereunder except to the extent of any
Adverse Consequences caused by or arising out of such failure.  Within twenty
(20) days after receipt of such notification, the Indemnifying Party may, upon
written notice thereof to the Indemnified Party, assume control of the defense
of such suit or proceeding with counsel selected by the Indemnifying Party and
reasonably satisfactory to the Indemnified Party; provided, however, that (i)
the Indemnifying Party may only assume control of such defense if it
acknowledges in writing to the Indemnified Party that any Adverse Consequences
that may be assessed against the Indemnified Party in connection with such suit
or proceeding constitute Adverse Consequences for which the Indemnified Party
shall be indemnified pursuant to this Article XII, and (ii) the Indemnifying
Party may not assume control of the defense of a suit or proceeding (A)
involving criminal liability, (B) in which any relief other than monetary
damages is sought against the Indemnified Party, or (C) in which increased
statutory, enhanced or treble damages are sought based on willful
misconduct.  In addition, notwithstanding anything to the contrary in the
foregoing, in the event that an Indemnified Party in good faith determines that
the conduct of the defense of any claim, suit or proceeding or any proposed
settlement of any such claim, suit or proceeding by the Indemnifying Party might
be expected to adversely affect the Indemnified Party's Tax liability or the
ability of the Indemnified Party to conduct its business (including,
relationships with Governmental Authorities, customers, suppliers or other
Persons with whom the Indemnified Party conducts business), the Indemnified
Party shall have the right at all times to take over and assume control over the
defense, settlement or negotiations relating to any such claim, suit or
proceeding with counsel reasonably satisfactory to the Indemnified Party at the
sole cost of the Indemnifying Party.  If the Indemnifying Party does not so
assume control of such defense, the Indemnified Party shall control such defense
at the Indemnifying Party's expense with counsel selected by the Indemnified
Party.  The party not controlling such defense (the "Non-controlling Party") may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
reasonably concludes that the Indemnifying Party and the Indemnified Party have
conflicting interests or different defenses available with respect to such suit
or proceeding, the reasonable fees and expenses of counsel to the Indemnified
Party shall be considered "Adverse Consequences" for purposes of this
Agreement.  The party controlling such defense (the "Controlling Party") shall
keep the Non-controlling Party reasonably advised of the status of such suit or
proceeding and the defense thereof and shall consider in good faith
recommendations made by the Non-controlling Party with respect thereto.  The
Non-controlling Party shall furnish the Controlling Party with such information
as it may have with respect to such suit or proceeding (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise cooperate with and assist the
Controlling Party in the defense of such suit or proceeding.  The Indemnifying
Party shall not agree to any settlement of, or the entry of any judgment arising
from, any such suit or proceeding without the prior written consent of the
Indemnified Party, which shall not be unreasonably withheld or delayed.  The
Indemnified Party shall not agree to any settlement of, or the entry of any
judgment arising from, any such suit or proceeding without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld or
delayed.
 
12.4  Survival of Representations, Warranties and Covenants; Determination of
Adverse Consequences.
 
(a)  Except as set forth in Section 12.4(b), the representations and warranties
of Sellers and Purchasers contained in this Agreement and the certificates
delivered pursuant to this Agreement shall survive until the second (2nd)
anniversary of the Closing Date, at which time such representations and
warranties and any right to make an indemnification claim based thereon will
terminate.
 
(b)  The representations and warranties of Sellers contained in Section 7.4
(Brokers), Section 7.10 (Litigation and Compliance with Laws), Section 7.16
(Licenses and Permits) and Section 7.17 (Environmental Matters) shall survive
until the third (3rd) anniversary of the Closing Date, at which time such
representations and warranties and any right to make an indemnification claim
based thereon will terminate.  The representations and warranties of Sellers
contained in Section 7.18 (Employee Benefit Plans) and Section 7.19 (Taxes)
shall survive until the third (3rd) anniversary of the Closing Date plus thirty
(30) days, at which time such representations and warranties and any right to
make an indemnification claim based thereon will terminate.  The representations
and warranties of Sellers contained in Section 7.7 (Title to Purchased Assets)
shall survive until the fourth (4th) anniversary of the Closing Date, at which
time such representations and warranties and any right to make an
indemnification claim based thereon will terminate.  The representations and
warranties of Sellers contained in Section 7.1 (Due Formation) (except to the
extent relating to the foreign qualification of the Sellers) and Section 7.2
(Authority) shall survive until the seventh (7th) anniversary of the Closing
Date, at which time such representations and warranties and any right to make an
indemnification claim based thereon will terminate.
 
(c)  Notwithstanding anything to the contrary in this Agreement, if an
Indemnified Party delivers to an Indemnifying Party, before expiration of a
representation or warranty, either a Claim Notice based upon a breach of such
representation or warranty, or a notice that, as a result of a suit or other
legal proceeding instituted by or claim made by a third party, the Indemnified
Party reasonably expects to incur Adverse Consequences, then the applicable
representation or warranty shall survive until, but only for purposes of, the
resolution of the matter covered by such notice.
 
(d)  The representations and warranties of Sellers shall not be affected or
deemed waived by reason of any investigation made by or on behalf of Purchasers.
 
(e)  All covenants and agreements contained in this Agreement and the documents
and certificates delivered pursuant to this Agreement shall survive the
Closing Date in accordance with their terms.
 
(f)  If a Purchaser Indemnitee's indemnification claim is based on both a breach
of a Seller representation and warranty and either a Liability of such Seller
that is not an Assumed Liability or another matter not subject to the
limitations set forth in Section 12.4 or 12.5, such limitations shall not apply
or restrict Purchaser Indemnitee's right to indemnification.
 
(g)  Purchasers shall have the right in their sole discretion with respect to
any particular indemnification claim to exercise their set-off rights under
Section 12.6 or to exercise any and all other remedies in connection with such
claim, including specific performance and injunctive or equitable relief.
 
12.5  Limitations on Indemnification Obligations.
 
(a)  Sellers shall have no obligation to indemnify the Purchaser Indemnitees
with respect to Adverse Consequences arising under Section 12.1(a) (other than
Section 7.1 (Due Formation), Section 7.2 (Authority), Section 7.4 (Brokers),
Section 7.7 (Title to Purchased Assets), Section 7.10(b) (Litigation and
Compliance with Laws) and Section 7.19 (Taxes)) until the aggregate amount of
all Adverse Consequences thereunder exceeds One Hundred Thousand Dollars
($100,000), in which event the Sellers shall be obligated to indemnify the
Purchaser Indemnitees only for the amount of Adverse Consequences in excess of
such threshold.
 
(b)  Sellers shall have no obligation to indemnify the Purchaser Indemnitees
with respect to Adverse Consequences arising under Section 12.1(a) (other than
Section 7.1 (Due Formation), Section 7.2 (Authority) and Section 7.7 (Title to
Purchased Assets)) in excess of Five Million Dollars ($5,000,000) (the "Cap").
 
(c)  The amount of any Adverse Consequences incurred by the Purchasers will be
reduced by the net amount either Purchaser actually recovers from any insurer or
other party liable for such Adverse Consequences, provided, that nothing in the
foregoing shall require Purchasers to take any action whatsoever to attempt to
notify, file a claim with or collect any amount from, any insurer or other party
with respect to any claim, loss or occurrence which shall arise prior to the
Closing.
 
(d)  Notwithstanding anything to the contrary in this Agreement,
Purchaser Indemnitees' rights to indemnification with respect to Adverse
Consequences arising under Section 12.1(b), (c), (d), (e), or (f), or based upon
fraud, willful misconduct or intentional misrepresentation, shall not be subject
to the limitations set forth in Sections 12.5(a) and 12.5(b).
 
(e)  Any indemnity payments made pursuant to this Article XII shall be treated
for all income tax purposes by the parties hereto as an adjustment to the
Purchase Price.
 
12.6  Right of Set-Off.  If a Seller is obligated to indemnify either Purchaser
or any other Purchaser Indemnitee for any indemnification claim in accordance
with Article XII, Purchasers may set-off the amount of such claim against any
amounts payable by Purchasers to Sellers under this Agreement, including the
Earnout Payments and Catch-Up Payment, as the same becomes due. If Purchasers
intend to set-off any amount hereunder, Purchasers shall provide not less than
twenty (20) days' prior written notice to Sellers of its intention to do so,
together with a reasonably detailed explanation of the basis therefor (a
"Set-Off Notice").  If, within ten (10) days of its receipt of a Set-Off Notice,
Sellers provide Purchasers with written notice of Sellers' dispute with
Purchasers' right to make such set-off, Purchasers and Sellers shall meet in
good faith within five (5) days to attempt to resolve their dispute.  If such
dispute remains unresolved despite Purchasers' good faith attempt to meet with
Sellers and resolve such dispute, Purchasers may withhold the amount
contemplated by the Set-Off Notice until the matter is resolved.  If it is
finally determined that Purchasers' claim is valid, then Purchasers may effect
the set-off contemplated by the Set-Off Notice.  The cost of any litigation
between the parties with respect to any contested set-off, including reasonable
accounting and attorneys' fees and court costs, costs of expert witnesses and
other expenses of litigation shall be paid by the non-prevailing party.
 
ARTICLE XIII
 
Confidentiality
 
13.1  Confidentiality of Materials.  (a)  The parties hereto agree with respect
to all technical, commercial and other information that is furnished or
disclosed by the other party, including information regarding such party's (and
its subsidiaries' and Affiliates') organization, personnel, business activities,
customers, policies, assets, finances, costs, sales, revenues, technology,
rights, obligations, liabilities and strategies ("Information"), that, unless
and until the transaction contemplated by this Agreement shall have been
consummated, (i) such Information is confidential and/or proprietary to the
furnishing/disclosing party and entitled to and shall receive treatment as such
by the receiving party; (ii) the receiving party will hold in confidence and not
disclose nor use (except in respect of the transactions contemplated by this
Agreement) any such Information, treating such Information with the same degree
of care and confidentiality as it accords its own confidential and proprietary
Information; provided, however, that the receiving party shall not have any
restrictive obligation with respect to any Information which (A) is contained in
a printed publication available to the general public, (B) is or becomes
publicly known through no wrongful act or omission of the receiving party, or
(C) is known by the receiving party without any proprietary restrictions by the
furnishing/disclosing party at the time of receipt of such Information; and
(iii) all such Information furnished to either party by the other, unless
otherwise specified in writing, shall remain the property of the
furnishing/disclosing party and, in the event this Agreement is terminated,
shall be returned to it, together with any and all copies made thereof, upon
request for such return by it (except for documents submitted to a Governmental
Authority with the consent of the furnishing/disclosing party or upon subpoena
and which cannot be retrieved with reasonable effort) and in the case of (x)
oral information furnished to any party by the other which shall have been
reduced to writing by the receiving party and (y) all internal documents of any
party describing, analyzing or otherwise containing Information furnished by the
other party, all such writings and documents shall be destroyed, upon request,
in the event this Agreement is terminated, and each party shall confirm in
writing to the other compliance with any such request.
 
(b)  Sellers, the Partners, the Principal Stockholders and the Members also each
agree with respect to all Information regarding the Business, the Purchased
Assets and the Related Business Assets that, from and after the Closing, (i)
such Information is confidential and/or proprietary to Purchasers and entitled
to and shall receive treatment as such by Sellers, the Partners, the Principal
Stockholders, the Members and their respective Affiliates; (ii) Sellers, the
Partners, the Principal Stockholders and the Members shall, and shall cause
their respective Affiliates to, hold in confidence and not disclose nor use any
such Information, treating such Information with the same degree of care and
confidentiality as it or he accords its own confidential and proprietary
information; provided, that no Seller or any Partner, Principal Stockholder or
Member shall have any such obligations with respect to Information which is of
the type described in clauses (A) through (C) of Section 13.1(a)(ii).
 
13.2  Remedy.  Each party hereto acknowledges that the remedy at law for any
breach by either party of its obligations under Section 13.1 is inadequate and
that the other party shall be entitled to equitable remedies, including an
injunction, in the event of breach by the other party.
 
ARTICLE XIV
 
Employee Matters
 
14.1  Employees to be Hired by Purchasers.  (a)  Upon Closing, Purchasers shall
offer employment on terms and conditions substantially comparable to their
current terms and conditions of employment to each of the employees of the
Business employed in the Business at Closing on a full-time basis (other than
those employees on long-term disability and any other employees identified in
writing by Purchasers to Sellers prior to the Closing Date).  All such employees
of the Business who accept employment with either Purchaser and commence such
employment immediately after the Closing (the "Transferred Employees") shall
receive credit for their years of service with Sellers solely for purposes of
vesting and eligibility in determining their employee benefits with such
Purchaser.
 
(b)  Sellers shall be solely responsible for any severance claims or any other
claims or causes of action asserted by any employee of the Business not hired by
Purchasers at Closing.
 
(c)  After the Closing Date and to the extent permitted by applicable Law and
the terms and conditions of the applicable Purchaser's 401(k) plan, Purchasers
shall permit Transferred Employees who properly elect to rollover their account
balances in any Seller’s defined contribution plan qualified under Section 401
of the Code (collectively, the "Sellers' 401(k) Plans") to the applicable
Purchaser's 401(k) plan.  Prior to or on the Closing Date, Sellers shall take
all necessary actions to fully vest the accounts of the Transferred Employees in
the respective Sellers' 401(k) Plans.
 
14.2  Workers' Compensation, Medical Claims and Retirees.  (a)  Sellers shall
remain solely responsible for liability arising from workers' compensation
claims, both medical and disability, or other government-mandated programs which
are based on injuries occurring prior to Closing regardless of when such claims
are filed.  Purchasers shall be solely responsible for claims of Transferred
Employees based on injuries occurring after Closing.
 
(b)  Sellers shall remain solely responsible in accordance with its employee
welfare benefit plans for the satisfaction of all claims for medical, dental,
life insurance, health, accident or disability benefits brought by or in respect
of employees of the Business under any of Sellers' welfare benefit plans which
claims relate to events or injuries incurred prior to the Closing regardless of
when such claim was filed.
 
(c)  As of the Closing, with respect to former and retired employees of the
Business who had terminated employment or retired on or prior to the Closing,
Sellers shall be liable for all Liabilities in connection with claims for
benefits brought by or in respect of such former or retired employees of the
Business under any of Sellers' welfare benefit plans with respect to medical,
dental, life insurance, health, accident or disability benefits or otherwise and
shall provide COBRA continuation coverage to any "merger and acquisition
qualified beneficiary".
 
(d)  Purchasers shall not assume any Benefit Plan and Sellers shall retain
responsibility for claims for benefits, rights and payments under all Benefit
Plans.
 
ARTICLE XV
 
Certain Other Agreements
 
15.1  Post-Closing Access to Records.  Each party agrees to provide the other
with such assistance as may reasonably be requested by the others in connection
with the preparation of any Tax Return or report of Taxes, any audit or other
examination by any Governmental Authority, or any judicial or administrative
proceedings relating to liabilities for Taxes.  Such assistance shall include
making employees available on a mutually convenient basis to provide additional
information or explanation of material provided hereunder and shall include
providing copies of relevant Tax Returns and supporting material.  The party
requesting assistance hereunder shall reimburse the assisting party for
reasonable out-of-pocket expenses incurred in providing assistance.  Purchasers
and Sellers will retain for the full period of any statute of limitations and
provide the others with any records or information which may be relevant to such
preparation, audit, examination, proceeding or determination.
 
15.2  Consents Not Obtained at Closing.  (a)  Sellers shall use all commercially
reasonable efforts to obtain and deliver to Purchasers at or prior to the
Closing such consents as are required to allow the assignment by Sellers to
Purchasers of the Sellers' right, title and interest in, to and under any
Contract included in the Purchased Assets, except as otherwise expressly
contemplated by Section 5.4.  To the extent any Contract is not capable of being
assigned without the consent or waiver of the other party thereto or any third
party (including any Governmental Authority), or if such assignment or attempted
assignment would constitute a breach thereof or a violation of any Law or Order,
neither this Agreement nor any Seller Bill of Sale shall constitute an
assignment or an attempted assignment of such Contract.
 
(b)  Anything in this Agreement or any Seller Bill of Sale to the contrary
notwithstanding, Sellers are not obligated to transfer to Purchasers any of
their rights and obligations in and to any Contract without first having
obtained all necessary consents and waivers.  After the Closing Date, Sellers
shall use all commercially reasonable efforts, and Purchasers shall cooperate
with Sellers at Sellers' expense, to obtain any consents and waivers necessary
to convey to Purchasers all Contracts intended to be included in the Purchased
Assets, except as otherwise expressly contemplated by Section 5.4.
 
(c)  If any such consents and waivers are not obtained with respect to any
Contract, each applicable Seller Bill of Sale shall constitute an equitable
assignment by the applicable Seller to the applicable Purchaser of all of such
Seller's rights, benefits, title and interest in and to such Contract, to the
extent permitted by Law, and such Purchaser shall be deemed to be such Seller's
agent for the purpose of completing, fulfilling and discharging all of such
Seller's rights and liabilities arising after the Closing Date under such
Contract, and such Seller shall take all necessary steps and actions to provide
such Purchaser with the benefits of such Contract.  Sellers shall hold such
Purchaser harmless from any Adverse Consequence that results from Sellers'
failure to obtain any required consents to assignment.
 
15.3  Post-Closing Tax Matters.
 
(a)  With respect to employment Tax matters (i) Purchasers shall assume each
Seller's entire obligation to prepare, file and furnish IRS Form W-2s with
respect to the Transferred Employees for the year including the Closing Date;
(ii) Sellers and Purchasers shall agree to elect the "predecessor-successor"
basis with respect to each Transferred Employee pursuant to the alternative
procedure prescribed by Section 5 of Revenue Procedure 2004-53, 34 I.R.B 320;
and (iii) Sellers and Purchasers shall work in good faith to adopt similar
procedures under applicable wage payment, reporting and withholding Laws for all
Transferred Employees in all appropriate jurisdictions.  Sellers shall indemnify
and hold Purchasers harmless from any Taxes incurred by Purchasers as a result
of assuming Sellers' obligations to prepare and file IRS Form W-2s that result
from Sellers' failure to comply with appropriate employment Tax matters.
 
(b)  Sellers shall take such actions as are reasonably requested by Purchasers
to obtain from any taxing authority any Tax clearance certificate or similar
other assurance that there are no Transfer Taxes for which Purchasers may be
held liable as a successor or transferee of the Business and the Purchased
Assets.
 
15.4  Bulk Sale Waiver and Indemnity.  The parties hereto acknowledge and agree
that no filings with respect to any bulk sales or similar laws have been made,
nor are they intended to be made, nor are such filings a condition precedent to
the Closing; and, in consideration of such waiver by Purchasers, Sellers shall
indemnify, defend and hold Purchasers Indemnitees harmless against any Adverse
Consequences resulting or arising from such waiver and failure to comply with
applicable bulk sales laws.
 
15.5  Non-Competition; Non-Solicitation.
 
(a)  Prior to the fourth (4th) anniversary of the Closing Date, no Seller or any
Partner, Stockholder or Member shall, directly or indirectly through any
Affiliate thereof, except as hereinafter permitted, (i) engage in, carry on,
participate in or have any interest in, whether alone or in conjunction with any
Person, or as a holder of an equity or debt interest of any Person, or as a
principal, agent or otherwise, any business competing with the Business as
conducted on the Closing Date by Sellers in the United States of America; (ii)
assist others in engaging in any business competing with the Business in any
manner described in the foregoing clause (i); or (iii) induce any supplier,
customer or other Person doing business with either Purchaser to terminate its
relationship with such Purchaser.  Anything hereinabove contained to the
contrary notwithstanding, the Partnership, the Partners and the Stockholders may
continue to own, directly or indirectly, equity interests in, and Rudie may
continue to perform "high-level" oversight management for Impact Transportation,
LLC and Impact Transload & Rail, LLC, each a California limited liability
company, but only if (A) neither Rudie nor Kranz actively participates in the
day-to-day management or operation of such entities, and (B) such entities do
not engage in, carry on, participate in or have any interest in, whether alone
or in conjunction with any other Person, or as a holder of an equity or debt
interest of any Person, or as a principal, agent or otherwise, any business
involving the provision of third-party international steamship services or the
reloading of international containers with domestic freight.  Calvanese shall
have the right to participate in the day-to-day and "high-level" oversight
management and operation of Impact Transportation, LLC and Impact Transload &
Rail, LLC, subject to the provisions of subsection (B) above.  Sellers shall
engage an outside accounting firm to perform the accounting services for the
Retained Entities which were previously performed by the employees of Sellers.
 
(b)  Prior to the fourth (4th) anniversary of the Closing Date, no Seller or any
Partner, Stockholder or Member shall, directly or indirectly through any
Affiliate, solicit for employment or hire any Transferred Employee that remains
an employee of either Purchaser at the time of or within the three (3) month
period prior to such hiring or solicitation by any Seller, Partner, Stockholder,
Member or any of their Affiliates.
 
(c)  Sellers, the Partners, the Stockholders and the Members acknowledge that
the restrictions, prohibitions and other provisions of this Section 15.5 are
reasonable, fair and equitable in scope, terms and duration, are necessary to
protect the legitimate business interests of Purchasers, and are a material
inducement to Purchasers to enter into the transactions contemplated by this
Agreement.
 
(d)  It is the desire and intent of the parties to this Agreement that the
provisions of this Section 15.5 shall be enforced to the fullest extent
permissible under applicable Law and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Section 15.5 shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete or modify
(including to limit or reduce its duration, geographical scope, activity or
subject) the portion adjudicated to be invalid or unenforceable, such deletion
or modification to apply only with respect to the operation of such provision of
this Section 15.5 in the particular jurisdiction in which such adjudication is
made and to be made only to the extent necessary to cause the provision as
amended to be valid and enforceable.
 
(e)  Sellers, the Partners, the Stockholders and the Members acknowledge and
understand that the provisions of this Section 15.5 are of a special and unique
nature, the loss of which cannot be accurately compensated for in damages by an
action at law and that the breach of the provisions of this Section 15.5 would
cause Purchasers irreparable harm.  In the event of a breach or threatened
breach by any Seller, Partner, Stockholder or Member or any of their Affiliates
of the provisions of Section 15.5, Purchasers shall be entitled to seek an
injunction restraining it from such breach.  In the event of a breach or
threatened breach of Section 15.5(a) involving either Impact Transportation, LLC
or Impact Transload & Rail, LLC, which Sellers and the Partners, Stockholders or
Members are unable to cure or prevent after exercising their reasonable best
efforts, each of Sellers and the Partners, Stockholders and Members, as
applicable, agrees to sell, assign, transfer or otherwise dispose of its direct
or indirect equity interests in Impact Transportation, LLC or Impact Transload &
Rail, LLC, as applicable, within four (4) months of such breach or threatened
breach (the "Disposition Period").  If any Seller, Partner, Stockholder or
Member, as applicable, is unable to dispose of its direct or indirect equity
interests in Impact Transportation, LLC or Impact Transload & Rail, LLC, as
applicable, within the Disposition Period, then (1) such Seller, Partner,
Stockholder or Member shall thereafter continue to use all commercially
reasonable efforts to dispose of such interests as soon as possible and (2) any
profits or other economic benefits derived by or payable to such Seller,
Partner, Stockholder or Member after the Disposition Period as a result of
either Impact Transportation, LLC or Impact Transload Rail, LLC, as applicable,
providing third party international steamship services or reloading
international containers with domestic freight shall accrue to the benefit of
and shall be paid or otherwise conveyed to Parent.  Nothing herein contained
shall be construed as prohibiting Purchasers from pursuing any other remedies
available for any breach or threatened breach of this Section 15.5, and the
pursuit of an injunction or any other remedy shall not be deemed to be an
exclusive election of such a remedy.
 
(f)  For the avoidance of doubt, the parties agree that nothing in Section 15.5
shall prohibit or restrict Sellers or any Partner, Stockholder or Member from
selling, assigning, transferring or otherwise disposing of their respective
equity interests in any Retained Entity.
 
(g)  In the event of a breach or threatened breach of Section 15.5(a) or (b),
Purchasers may bring an action only against the offending Seller, Partner,
Stockholder, Member or Affiliate thereof and, for the avoidance of doubt, any
Seller, Partner, Stockholder, Member or Affiliate thereof that is not involved
in the breach or threatened breach shall have no responsibility for such breach
or threatened breach.
 
15.6  Use of Sellers' Names.  After the Closing, no Seller, Partner, Principal
Stockholder or Member or any Interdom Related Entity, or any Affiliate of the
foregoing, may, directly or indirectly, use the name "Interdom", "Commercial
Cartage" or "Pride Logistics" or any derivative thereof or any similar name
(including "Interdom Partners") to identify itself or himself.  Sellers shall be
responsible for all filing fees required to be paid in connection with filing
the necessary change of name amendments in the state of its incorporation and in
each other state in which it is qualified to transact business.
 
15.7  Guarantees.
 
(a)  The Principal Stockholders, jointly and severally, hereby unconditionally
and irrevocably guarantee for the benefit of Purchasers, the Purchaser
Indemnitees and their respective heirs, successors and assigns all of the
obligations of the Company, the Partnership, the Partners, the Stockholders and
the Interdom Related Entities under this Agreement and under each other
agreement, contract or instrument executed and delivered by the Company, the
Partnership, the Partners, the Stockholders or any Interdom Related Entity in
connection with the transactions contemplated by this Agreement.
 
(b)  The Members, jointly and severally, hereby unconditionally and irrevocably
guarantee for the benefit of Purchasers, the Purchaser Indemnitees and their
respective heirs, successors and assigns all of the obligations of the LLC under
this Agreement and under each other agreement, contract or instrument executed
and delivered by the LLC in connection with the transactions contemplated by
this Agreement.
 
(c)  The Parent hereby unconditionally and irrevocably guarantees for the
benefit of the Sellers, the Partners, the Stockholders, the Members, the Seller
Indemnitees and their respective heirs, successors and assigns all of the
obligations of Purchasers under this Agreement and each other agreement,
contract or instrument executed and delivered in connection with the
transactions contemplated by this Agreement.
 
15.8           Purchasers' ISO Business.  Purchasers currently intend to cause
Parent's existing ISO Business ("Purchasers' ISO Business") to be combined after
the Closing Date with the Partnership's Business in order to create a combined
ISO and international operation, unless Purchasers, in their reasonable
discretion, make a good faith determination that it is not in their business
interests to do so, including a determination that contractual obligations by a
party might prevent or negatively effect such a combination or a determination
that such combination would not result in materially decreased operating costs
or improved margins.
 
ARTICLE XVI
 
Miscellaneous
 
16.1  Cost and Expenses.  Purchasers will pay their own costs and expenses
(including attorneys' fees, accountants' fees and other professional fees and
expenses) in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the purchase of the Purchased
Assets and the other transactions contemplated by this Agreement (except as
otherwise specifically provided for herein); and Sellers will pay their own
costs and expenses (including attorneys' fees, accountants' fees and other
professional fees and expenses) in connection with the negotiation, preparation,
execution and delivery of this Agreement and the consummation of the sale of the
Purchased Assets and the other transactions contemplated by this Agreement
(except as otherwise specifically provided for herein).
 
16.2  Entire Agreement.  The Disclosure Schedule and the Exhibits referenced in
this Agreement are incorporated into this Agreement and together contain the
entire agreement between the parties hereto with respect to the transactions
contemplated hereunder, and supersede all negotiations, representations,
warranties, commitments, offers, contracts and writings prior to the date
hereof, including the letter of intent dated March 30, 2007 among Parent,
Sellers, the Partners and the Principal Stockholders.  No waiver and no
modification or amendment of any provision of this Agreement shall be effective
unless specifically made in writing and duly signed by the party to be bound
thereby.
 
16.3  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument.
 
16.4  Assignment, Successors and Assigns.  The respective rights and obligations
of the parties hereto shall not be assignable without the prior written consent
of the other parties; provided, however, that either Purchaser may assign all or
part of its rights under this Agreement and delegate all or part of its
obligations under this Agreement to one or more of its Affiliates, in which
event all the rights and powers of such Purchaser and remedies available to it
under this Agreement shall extend to and be enforceable by each such
Affiliate.  Any such assignment and delegation shall not release such Purchaser
from its obligations under this Agreement, and further such Purchaser guarantees
to Sellers the performance by each such Affiliate of its obligations under this
Agreement. In the event of any such assignment and delegation, the term
"Purchaser" as used in this Agreement shall be deemed to refer to each such
Affiliate of either Purchaser where reference is made to actions or to be taken
with respect to the acquisition of the Business or Purchased Assets, and shall
be deemed to include both such Purchaser and each such Affiliate where
appropriate.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their successors and permitted assigns.
 
16.5  Savings Clause.  If any provision hereof shall be held invalid or
unenforceable by any court of competent jurisdiction or as a result of future
legislative action, such holding or action shall be strictly construed and shall
not affect the validity or effect of any other provision hereof.
 
16.6  Headings.  The captions of the various Articles and Sections of this
Agreement have been inserted only for convenience of reference and shall not be
deemed to modify, explain, enlarge or restrict any of the provisions of this
Agreement.
 
16.7  Risk of Loss.  Risk of loss, damage or destruction to the Purchased Assets
shall be upon Sellers until the Closing, and shall thereafter be upon
Purchasers.
 
16.8  Governing Law.  The validity, interpretation and effect of this Agreement
shall be governed exclusively by the laws of the State of Illinois.
 
16.9  Press Releases and Public Announcements.  No party hereto shall issue any
press release or make any public announcement relating to the existence, terms
and conditions or subject matter of this Agreement prior to the Closing without
the prior written approval of the other parties; provided, however, that Parent
may issue any press release or make any public announcement in such form as it
deems necessary in its sole discretion to comply with the United States
securities laws, but shall provide a copy to Rudie in advance of its release.
 
16.10  U.S. Dollars.  All amounts expressed in this Agreement and all payments
required by this Agreement are in United States dollars.
 
16.11  Survival.  All representations and warranties made by any party in this
Agreement shall be deemed made for the purpose of inducing the other party to
enter into this Agreement and shall survive the Closing for the time specified
in Section 12.4.
 
16.12  Notices.  (a)  All notices, requests, demands and other communications
under this Agreement shall be in writing and delivered in person, or sent by
facsimile or email or sent by reputable overnight delivery service and properly
addressed as follows:
 
To Purchasers:
 
Hub Group, Inc.
3050 Highland Parkway, Suite 100
Downers Grove, IL 60515
Fax:  (630) 964-6475
Attention:  Chief Executive Officer and General Counsel
 
With a copy to:
 
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL  60601
Fax:  (312) 558-5700
Attention:  Patrick O. Doyle
 
To Sellers, any Partner, Stockholder or Member:
 
c/o Interdom Partners
11800 S. 75th Ave.
Suite 2N
Palos Heights, IL  60463
Email:  rkrudie@interdompartners.com
Attention:  Richard K. Rudie


Dennis Calvanese
26 Cambridge Drive
Oak Brook, IL  60523
Fax: (630) 325-7683


With a copy to:
 
Gordon & Rappold LLC
20 S. Clark Street
Suite 2600
Chicago, IL  60603
Fax:  (312) 332-2952
Attention:  Howard D. Galper
 
DiMonte & Lizak, LLC
216 W. Higgins Road
Park Ridge, IL  60068-5736
Fax:  (847) 698-9624
Attention:  Chester A. Lizak


(b)  Any party may from time to time change its address for the purpose of
notices to that party by a similar notice specifying a new address, but no such
change shall be deemed to have been given until it is actually received by the
party sought to be charged with its contents.
 
(c)  All notices and other communications required or permitted under this
Agreement which are addressed as provided in this Section 16.12 if delivered
personally or courier, shall be effective upon delivery; if sent by facsimile,
shall be delivered upon receipt of proof of transmission.
 
16.13  SUBMISSION TO JURISDICTION; VENUE.  THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED
WITHIN COOK COUNTY, THE STATE OF ILLINOIS OVER ANY DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH DISPUTE
OR ANY SUIT, ACTION OR PROCEEDING RELATED THERETO SHALL BE HEARD AND DETERMINED
IN SUCH COURTS.  THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE
OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.  EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
16.14  No Third-Party Beneficiary.  This Agreement is being entered into solely
for the benefit of the parties hereto and the Purchaser Indemnitees, and the
parties do not intend that any employee or any other person shall be a
third-party beneficiary of the covenants by any Seller or Purchaser contained in
this Agreement.
 
16.15  Disclosures.  All matters disclosed by Sellers in the Disclosure Schedule
shall be deemed a disclosure of such matter only for the purpose of the Section
of this Agreement referred to in the Disclosure Schedule, and shall not be
deemed a disclosure with respect to any other Section of this Agreement unless
specifically so stated in writing by Sellers in the Disclosure Schedule.
 
16.16  Enforcement Costs.  In the event that either party seeks to enforce its
rights or remedies under this Agreement (whether for injunctive relief or
damages or both) or seeks a declaration of costs or obligations under this
Agreement, the prevailing party shall be awarded its reasonable attorneys' fees,
costs and expenses.
 
16.17  Sellers' Obligations.  Except as otherwise expressly set forth in this
Agreement, the Company's and the Partnership's obligations hereunder shall be
joint and several.
 


[signature page follows]
 

      
        
      
      
        -  -      
      
        
      
    




IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first written above.
 
SELLERS:                                                                                              
 
 

  INTERDOM PARTNERS   By:  Interdom, Inc.    Its:  General Partner       By:  
/s/ Richard K. Rudie                 Title: President

          
 

  By:  Midas Investments of Naples, Inc.   Its:  General Partner       By:   /s/
Dennis Calvanese    
                                                                    
Title: President

        
 
 
                       

  COMMERCIAL CARTAGE, INC.       By:   /s/ Richard K. Rudie             
Title: President

 
 
 



  PRIDE LOGISTICS, L.L.C.    By:  Bogfid, Inc.       By:   /s/ Richard K.
Rudie               Title: President

        
 
 
 
 

  By:  Mauney Consultants, Ltd.        By:   /s/ Lee Mauney          
Title: President


 
 
 
 
 
 
 
 
 
    
 
PARTNERS:                                                                                     
 
 

  INTERDOM, INC.        By:   /s/ Richard K. Rudie              Title: President

       
 
 
 
 

  MIDAL INVESTMENTS OF NAPLES, INC.        By:   /s/ Dennis Calvanese          
Title: President

       
 
 
STOCKHOLDERS:                                                                                 

  By:   /s/ Richard K. Rudie           Title: President

 
 

  By:   /s/ Dennis Calvanese           Title: President

 
 

  By:   /s/ Steven Kranz           Title: President

 
 
MEMBERS:                                                                                           
 

  MAUNEY CONSULTANTS, LTD.        By:   /s/ Lee Mauney          
Title: President

                                                              
                                                     
 
 
 

  BOGFID, INC.        By:   /s/ Richard K. Rudie              Title: President

                                                                      
 
 
PURCHASERS:                                                                                 
 

  COMTRAK LOGISTICS, INC.        By:   /s/ David P. Yeager          
Title: Chief Executive Officer

                                                                               
 
 
 

  HUB CITY TERMINALS, INC.       By:   /s/ David P. Yeager          
Title: Chief Executive Officer

     
 
 


 
PARENT:                                                                                              

   HUB GROUP, INC.        By:   /s/ David P. Yeager           Title: Chief
Executive Officer

       
 


 





